       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 1 of 554




WASHAR0000564
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 2 of 554




WASHAR0000565
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 3 of 554




WASHAR0000566
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 4 of 554




WASHAR0000567
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 5 of 554




WASHAR0000568
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 6 of 554




WASHAR0000569
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 7 of 554




WASHAR0000570
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 8 of 554




WASHAR0000571
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 9 of 554




WASHAR0000572
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 10 of 554




WASHAR0000573
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 11 of 554




WASHAR0000574
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 12 of 554




WASHAR0000575
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 13 of 554




WASHAR0000576
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 14 of 554




WASHAR0000577
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 15 of 554




WASHAR0000578
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 16 of 554




WASHAR0000579
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 17 of 554




WASHAR0000580
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 18 of 554




WASHAR0000581
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 19 of 554




WASHAR0000582
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 20 of 554




WASHAR0000583
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 21 of 554




WASHAR0000584
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 22 of 554




WASHAR0000585
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 23 of 554




WASHAR0000586
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 24 of 554




WASHAR0000587
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 25 of 554




WASHAR0000588
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 26 of 554




WASHAR0000589
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 27 of 554




WASHAR0000590
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 28 of 554




WASHAR0000591
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 29 of 554




WASHAR0000592
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 30 of 554




WASHAR0000593
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 31 of 554




WASHAR0000594
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 32 of 554




WASHAR0000595
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 33 of 554




WASHAR0000596
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 34 of 554




WASHAR0000597
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 35 of 554




WASHAR0000598
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 36 of 554




WASHAR0000599
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 37 of 554




WASHAR0000600
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 38 of 554




WASHAR0000601
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 39 of 554




WASHAR0000602
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 40 of 554




WASHAR0000603
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 41 of 554




WASHAR0000604
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 42 of 554




WASHAR0000605
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 43 of 554




WASHAR0000606
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 44 of 554




WASHAR0000607
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 45 of 554




WASHAR0000608
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 46 of 554




WASHAR0000609
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 47 of 554




WASHAR0000610
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 48 of 554




WASHAR0000611
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 49 of 554




WASHAR0000612
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 50 of 554




WASHAR0000613
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 51 of 554




WASHAR0000614
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 52 of 554




WASHAR0000615
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 53 of 554




WASHAR0000616
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 54 of 554




WASHAR0000617
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 55 of 554




WASHAR0000618
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 56 of 554




WASHAR0000619
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 57 of 554




WASHAR0000620
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 58 of 554




WASHAR0000621
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 59 of 554




WASHAR0000622
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 60 of 554




WASHAR0000623
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 61 of 554




WASHAR0000624
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 62 of 554




WASHAR0000625
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 63 of 554




WASHAR0000626
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 64 of 554




WASHAR0000627
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 65 of 554




WASHAR0000628
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 66 of 554




WASHAR0000629
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 67 of 554




WASHAR0000630
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 68 of 554




WASHAR0000631
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 69 of 554




WASHAR0000632
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 70 of 554




WASHAR0000633
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 71 of 554




WASHAR0000634
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 72 of 554




WASHAR0000635
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 73 of 554




WASHAR0000636
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 74 of 554




WASHAR0000637
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 75 of 554




WASHAR0000638
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 76 of 554




WASHAR0000639
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 77 of 554




WASHAR0000640
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 78 of 554




WASHAR0000641
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 79 of 554




WASHAR0000642
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 80 of 554




WASHAR0000643
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 81 of 554




WASHAR0000644
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 82 of 554




WASHAR0000645
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 83 of 554




WASHAR0000646
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 84 of 554




WASHAR0000647
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 85 of 554




WASHAR0000648
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 86 of 554




WASHAR0000649
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 87 of 554




WASHAR0000650
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 88 of 554




WASHAR0000651
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 89 of 554




WASHAR0000652
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 90 of 554




WASHAR0000653
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 91 of 554




WASHAR0000654
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 92 of 554




WASHAR0000655
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 93 of 554




WASHAR0000656
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 94 of 554




WASHAR0000657
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 95 of 554




WASHAR0000658
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 96 of 554




WASHAR0000659
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 97 of 554




WASHAR0000660
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 98 of 554




WASHAR0000661
       Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 99 of 554




WASHAR0000662
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 100 of 554




WASHAR0000663
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 101 of 554




WASHAR0000664
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 102 of 554




WASHAR0000665
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 103 of 554




WASHAR0000666
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 104 of 554




WASHAR0000667
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 105 of 554




WASHAR0000668
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 106 of 554




WASHAR0000669
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 107 of 554




WASHAR0000670
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 108 of 554




WASHAR0000671
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 109 of 554




WASHAR0000672
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 110 of 554




WASHAR0000673
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 111 of 554




WASHAR0000674
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 112 of 554




WASHAR0000675
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 113 of 554




WASHAR0000676
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 114 of 554




WASHAR0000677
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 115 of 554




WASHAR0000678
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 116 of 554




WASHAR0000682
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 117 of 554




WASHAR0000683
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 118 of 554




WASHAR0000684
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 119 of 554




WASHAR0000685
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 120 of 554




WASHAR0000686
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 121 of 554




WASHAR0000687
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 122 of 554




WASHAR0000688
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 123 of 554




WASHAR0000689
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 124 of 554




WASHAR0000690
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 125 of 554




WASHAR0000691
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 126 of 554




WASHAR0000692
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 127 of 554




WASHAR0000693
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 128 of 554




WASHAR0000694
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 129 of 554




WASHAR0000695
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 130 of 554




WASHAR0000696
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 131 of 554




WASHAR0000697
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 132 of 554




WASHAR0000698
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 133 of 554




WASHAR0000699
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 134 of 554




WASHAR0000700
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 135 of 554




WASHAR0000701
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 136 of 554




WASHAR0000702
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 137 of 554




WASHAR0000703
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 138 of 554




WASHAR0000704
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 139 of 554




WASHAR0000705
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 140 of 554




WASHAR0000706
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 141 of 554




WASHAR0000707
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 142 of 554




WASHAR0000708
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 143 of 554




WASHAR0000709
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 144 of 554




WASHAR0000710
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 145 of 554




WASHAR0000711
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 146 of 554




WASHAR0000712
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 147 of 554




WASHAR0000713
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 148 of 554




WASHAR0000714
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 149 of 554




WASHAR0000715
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 150 of 554




WASHAR0000716
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 151 of 554




WASHAR0000717
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 152 of 554




WASHAR0000718
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 153 of 554




WASHAR0000719
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 154 of 554




WASHAR0000720
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 155 of 554




WASHAR0000721
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 156 of 554




WASHAR0000722
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 157 of 554




WASHAR0000723
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 158 of 554




WASHAR0000724
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 159 of 554




WASHAR0000725
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 160 of 554




WASHAR0000726
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 161 of 554




WASHAR0000727
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 162 of 554




WASHAR0000728
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 163 of 554




WASHAR0000729
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 164 of 554




WASHAR0000730
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 165 of 554




WASHAR0000731
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 166 of 554




WASHAR0000732
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 167 of 554




WASHAR0000733
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 168 of 554




WASHAR0000734
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 169 of 554




WASHAR0000735
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 170 of 554




WASHAR0000736
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 171 of 554




WASHAR0000737
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 172 of 554




WASHAR0000738
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 173 of 554




WASHAR0000739
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 174 of 554




WASHAR0000740
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 175 of 554




WASHAR0000741
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 176 of 554




WASHAR0000742
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 177 of 554




WASHAR0000743
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 178 of 554




WASHAR0000744
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 179 of 554




WASHAR0000745
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 180 of 554




WASHAR0000746
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 181 of 554




WASHAR0000747
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 182 of 554




WASHAR0000748
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 183 of 554




WASHAR0000749
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 184 of 554




WASHAR0000750
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 185 of 554




WASHAR0000751
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 186 of 554




WASHAR0000752
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 187 of 554




WASHAR0000753
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 188 of 554




WASHAR0000754
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 189 of 554




WASHAR0000755
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 190 of 554




WASHAR0000756
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 191 of 554




WASHAR0000757
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 192 of 554




WASHAR0000758
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 193 of 554




WASHAR0000759
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 194 of 554




WASHAR0000760
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 195 of 554




WASHAR0000761
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 196 of 554




WASHAR0000762
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 197 of 554




WASHAR0000763
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 198 of 554




WASHAR0000764
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 199 of 554




WASHAR0000765
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 200 of 554




WASHAR0000766
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 201 of 554




WASHAR0000767
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 202 of 554




WASHAR0000768
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 203 of 554




WASHAR0000769
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 204 of 554




WASHAR0000770
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 205 of 554




WASHAR0000771
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 206 of 554




WASHAR0000772
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 207 of 554




WASHAR0000773
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 208 of 554




WASHAR0000774
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 209 of 554




WASHAR0000775
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 210 of 554




WASHAR0000776
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 211 of 554




WASHAR0000777
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 212 of 554




WASHAR0000778
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 213 of 554




WASHAR0000779
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 214 of 554




WASHAR0000780
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 215 of 554




WASHAR0000781
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 216 of 554




WASHAR0000782
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 217 of 554




WASHAR0000783
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 218 of 554




WASHAR0000784
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 219 of 554




WASHAR0000785
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 220 of 554




WASHAR0000786
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 221 of 554




WASHAR0000787
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 222 of 554




WASHAR0000788
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 223 of 554




WASHAR0000789
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 224 of 554




WASHAR0000790
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 225 of 554




WASHAR0000791
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 226 of 554




WASHAR0000792
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 227 of 554




WASHAR0000793
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 228 of 554




WASHAR0000794
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 229 of 554




WASHAR0000795
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 230 of 554




WASHAR0000796
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 231 of 554




WASHAR0000797
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 232 of 554




WASHAR0000798
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 233 of 554




WASHAR0000799
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 234 of 554




WASHAR0000800
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 235 of 554




WASHAR0000801
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 236 of 554




WASHAR0000802
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 237 of 554




WASHAR0000803
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 238 of 554




WASHAR0000804
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 239 of 554




WASHAR0000805
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 240 of 554




WASHAR0000806
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 241 of 554




WASHAR0000807
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 242 of 554




WASHAR0000808
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 243 of 554




WASHAR0000809
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 244 of 554




WASHAR0000810
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 245 of 554




WASHAR0000811
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 246 of 554




WASHAR0000812
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 247 of 554




WASHAR0000813
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 248 of 554




WASHAR0000814
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 249 of 554




WASHAR0000815
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 250 of 554




WASHAR0000816
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 251 of 554




WASHAR0000817
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 252 of 554




WASHAR0000818
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 253 of 554




WASHAR0000819
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 254 of 554




WASHAR0000820
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 255 of 554




WASHAR0000821
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 256 of 554




WASHAR0000822
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 257 of 554




WASHAR0000823
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 258 of 554




WASHAR0000824
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 259 of 554




WASHAR0000825
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 260 of 554




WASHAR0000826
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 261 of 554




WASHAR0000827
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 262 of 554




WASHAR0000828
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 263 of 554




WASHAR0000829
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 264 of 554




WASHAR0000830
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 265 of 554




WASHAR0000831
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 266 of 554




WASHAR0000832
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 267 of 554




WASHAR0000833
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 268 of 554




WASHAR0000834
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 269 of 554




WASHAR0000835
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 270 of 554




WASHAR0000836
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 271 of 554




WASHAR0000837
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 272 of 554




WASHAR0000838
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 273 of 554




WASHAR0000839
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 274 of 554




WASHAR0000840
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 275 of 554




WASHAR0000841
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 276 of 554




WASHAR0000842
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 277 of 554




WASHAR0000843
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 278 of 554




WASHAR0000844
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 279 of 554




WASHAR0000845
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 280 of 554




WASHAR0000846
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 281 of 554




WASHAR0000847
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 282 of 554




WASHAR0000848
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 283 of 554




WASHAR0000849
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 284 of 554




WASHAR0000850
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 285 of 554




WASHAR0000851
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 286 of 554




WASHAR0000852
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 287 of 554




WASHAR0000853
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 288 of 554




WASHAR0000854
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 289 of 554




WASHAR0000855
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 290 of 554




WASHAR0000856
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 291 of 554




WASHAR0000857
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 292 of 554




WASHAR0000858
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 293 of 554




WASHAR0000859
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 294 of 554




WASHAR0000860
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 295 of 554




WASHAR0000861
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 296 of 554




WASHAR0000862
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 297 of 554




WASHAR0000863
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 298 of 554




WASHAR0000864
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 299 of 554




WASHAR0000865
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 300 of 554




WASHAR0000866
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 301 of 554




WASHAR0000867
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 302 of 554




WASHAR0000868
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 303 of 554




WASHAR0000869
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 304 of 554




WASHAR0000870
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 305 of 554




WASHAR0000871
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 306 of 554




WASHAR0000872
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 307 of 554




WASHAR0000873
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 308 of 554




WASHAR0000874
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 309 of 554




WASHAR0000875
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 310 of 554




WASHAR0000876
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 311 of 554




WASHAR0000877
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 312 of 554




WASHAR0000878
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 313 of 554




WASHAR0000879
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 314 of 554




WASHAR0000880
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 315 of 554




WASHAR0000881
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 316 of 554




WASHAR0000882
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 317 of 554




WASHAR0000883
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 318 of 554




WASHAR0000884
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 319 of 554




WASHAR0000885
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 320 of 554




WASHAR0000886
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 321 of 554




WASHAR0000887
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 322 of 554




WASHAR0000888
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 323 of 554




WASHAR0000889
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 324 of 554




WASHAR0000890
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 325 of 554




WASHAR0000891
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 326 of 554




WASHAR0000892
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 327 of 554




WASHAR0000893
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 328 of 554




WASHAR0000894
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 329 of 554




WASHAR0000895
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 330 of 554




WASHAR0000896
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 331 of 554




WASHAR0000897
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 332 of 554




WASHAR0000898
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 333 of 554




WASHAR0000899
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 334 of 554




WASHAR0000900
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 335 of 554




WASHAR0000901
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 336 of 554




WASHAR0000902
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 337 of 554




WASHAR0000903
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 338 of 554




WASHAR0000904
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 339 of 554




WASHAR0000905
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 340 of 554




WASHAR0000906
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 341 of 554




WASHAR0000907
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 342 of 554




WASHAR0000908
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 343 of 554




WASHAR0000909
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 344 of 554




WASHAR0000910
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 345 of 554




WASHAR0000911
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 346 of 554




WASHAR0000912
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 347 of 554




WASHAR0000913
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 348 of 554




WASHAR0000914
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 349 of 554




WASHAR0000915
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 350 of 554




WASHAR0000916
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 351 of 554




WASHAR0000917
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 352 of 554




WASHAR0000918
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 353 of 554




WASHAR0000919
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 354 of 554




WASHAR0000920
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 355 of 554




WASHAR0000921
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 356 of 554




WASHAR0000922
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 357 of 554




WASHAR0000923
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 358 of 554




WASHAR0000924
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 359 of 554




WASHAR0000925
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 360 of 554




WASHAR0000926
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 361 of 554




WASHAR0000927
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 362 of 554




WASHAR0000928
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 363 of 554




WASHAR0000929
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 364 of 554




WASHAR0000930
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 365 of 554




WASHAR0000931
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 366 of 554




WASHAR0000932
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 367 of 554




WASHAR0000933
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 368 of 554




WASHAR0000934
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 369 of 554




                                                                   Billing Code: 3510-33-P




DEPARTMENT OF COMMERCE




Bureau of Industry and Security




15 CFR Parts 736, 740, 742, 743, 744, 746,   , 762, 748, 772 and 774




[Docket No.]




RIN 0694-AF47




Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control Under the United States Munitions List (USML).




AGENCY: Bureau of Industry and Security, Department of Commerce.
                                             1




    WASHAR0000940
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 370 of 554




ACTION: Proposed rule.


SUMMARY:


This proposed rule describes how articles the President determines no longer warrant control

under United States Munitions List (USML) Category I – Firearms, Close Assault Weapons and

Combat Shotguns; Category II – Guns and Armament; and Category III – Ammunition/Ordnance

would be controlled under the Commerce Control List (CCL). This proposed rule is being

published simultaneously with a proposed rule by the Department of State that would revise

Categories I, II, and III of the USML to describe more precisely the articles warranting continued

control on that list.


DATES: Comments must be received by [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER].


ADDRESSES: You may submit comments by any of the following methods:


    •   Submit comments via Federal eRulemaking Portal: http://www.regulations.gov. You can

        find this proposed rule by searching on its regulations.gov docket number, which is BIS-

        2017-0004.


    •   By mail or delivery to Regulatory Policy Division, Bureau of Industry and Security, U.S.

        Department of Commerce, Room 2099B, 14th Street and Pennsylvania Avenue, NW,

        Washington, DC 20230. Refer to RIN 0694-AF47.




                                                2




     WASHAR0000941
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 371 of 554




FOR FURTHER INFORMATION CONTACT: Steven Clagett, Office of Nonproliferation

Controls and Treaty Compliance, Nuclear and Missile Technology Controls Division, tel.

(202) 482-1641 or e-mail steven.clagett@bis.doc.gov.


SUPPLEMENTARY INFORMATION:


Background


        This proposed rule describes how articles the President determines no longer warrant

control under United States Munitions List (USML) Category I – Firearms, Close Assault

Weapons and Combat Shotguns; Category II – Guns and Armament; and Category III –

Ammunition/Ordnance, would be controlled on the Commerce Control List (CCL) and by the

Export Administration Regulations (EAR). This proposed rule is being published in conjunction

with a proposed rule from the Department of State, Directorate of Defense Trade Controls, which

would amend the list of articles controlled by USML Category I (Firearms, Close Assault

Weapons and Combat Shotguns), Category II (Guns and Armament), and Category III

(Ammunition/Ordnance) of the USML to describe more precisely items warranting continued

control on that list.


        The changes described in this proposed rule and in the State Department’s companion

proposed rule on Categories I, II, and III of the USML are based on a review of those categories

by the Department of Defense, which worked with the Departments of State and Commerce in

preparing the amendments. The review was focused on identifying the types of articles that are

now controlled on the USML that are either (i) inherently military and otherwise warrant control

on the USML or (ii) if of a type common to non-military firearms applications, possess

parameters or characteristics that provide a critical military or intelligence advantage to the

                                                  3




     WASHAR0000942
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 372 of 554




United States, and are almost exclusively available from the United States. If an article satisfies

one or both of those criteria, the article remains on the USML. If an article does not satisfy

either criterion, it has been identified in the new Export Control Classification Numbers

(ECCNs) included in this proposed rule. Thus, the scope of the items described in this proposed

rule is essentially commercial items widely available in retail outlets and less sensitive military

items.


         BIS has created ECCNs, referred to as the “600 series,” to control items that would be

removed from the USML and controlled under the CCL, or items from the Wassenaar

Arrangement on Export Controls for Conventional Arms and Dual Use Goods and Technologies

Munitions List (Wassenaar Arrangement Munitions List or WAML) that are already controlled

elsewhere on the CCL.


         These ECCNs are referred to as the “600 series” because the third character in each of the

new ECCNs is “6.” The first two characters of the “600 series” ECCNs serve the same function

as any other ECCN as described in § 738.2 of the EAR. The first character is a digit in the range

0 through 9 that identifies the Category on the CCL in which the ECCN is located. The second

character is a letter in the range A through E that identifies the product group within a CCL

Category. With few exceptions, the final two characters identify the WAML category that

covers items that are the same or similar to items in a particular “600 series” ECCN. Category II

of the USML and category ML2 of the WAML cover large caliber guns and other military

weapons such as: howitzers, cannon, mortars, anti-tank weapons, projectile launchers, military

flame throwers and recoilless rifles.




                                                  4




    WASHAR0000943
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 373 of 554




       In this proposed rule, items that are currently controlled in Category II of the USML

would be controlled on the CCL under four new “600 series” ECCNs. Placement of the items

currently in USML Category II into the CCL’s 600 series would be consistent with existing BIS

practice of using 600 series ECCNs to control items of a military nature.


       Items currently controlled in Categories I and III of the USML would be controlled in

new ECCNs in which the third character is a “5.” These items are not appropriate for 600 series

control because, for the most part, they have civil, recreational, law enforcement, or other non-

military applications. As with 600 series ECCNs, the first character would represent the CCL

category, the second character would represent the product group, and the final two characters

would represent the WAML category that covers items that are the same or similar to items in

the ECCN.


       This proposed rule does not deregulate the transferred items. BIS would require licenses

to export, or reexport to any country a firearm or other weapon currently on the USML that

would be added to the CCL by this proposed rule. BIS would also require licenses for the export

or reexport of guns and armament that would be controlled under new ECCN 0A602, such as

guns and armaments manufactured between 1890 and 1919 to all destinations except Canada.




                                        As compared to decontrolling firearms and other items,

in publishing this proposed rule, BIS, working with the Departments of Defense and State, is

trying to reduce the procedural burdens and costs of export compliance on the U.S. firearms

industry while allowing the U.S. Government to                               firearms

                                                 5




    WASHAR0000944
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 374 of 554




appropriately and to make better use of its export control resources. BIS encourages comments

from the public on this aspect of the proposed rule.


       All references to the USML in this rule are to the list of defense articles that are

controlled for purposes of export, temporary import, or brokering pursuant to the International

Traffic in Arms Regulations (ITAR), 22 CFR parts 120-130, and not to the list of defense articles

on the United States Munitions Import List (USMIL) that are controlled by the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) for purpose of permanent import under its

regulations at 27 CFR part 447. Pursuant to section 38(a)(1) of the Arms Export Control Act

(AECA), all defense articles controlled for export or import, or that are subject to brokering

controls, are part of the USML under the AECA. All defense articles described in the USMIL or

the USML are subject to the brokering controls administered by the U.S. Department of State in

part 129 of the ITAR. The transfer of defense articles from the ITAR’s USML to the EAR’s

CCL for purposes of export controls does not affect the list of defense articles controlled on the

USMIL under the AECA, 22 U.S.C. 2778 et seq., for purposes of permanent import or brokering

controls.


       BIS believes the control of these firearms under the EAR is justified because the firearms

described in this proposed rule are either not inherently military or do not warrant the obligations

that are imposed under the ITAR pertaining to such items. After review, the Defense

Department, in conjunction with the Departments of State and Commerce, concluded that the

firearms in this proposed rule also do not provide a critical military or intelligence advantage to

the United States, are not the types of weapons that are almost exclusively available from the

United States, and are manufactured from “technology” that is widely available. Moreover, the

firearms have commercial and other non-military characteristics that distinguish them from other

                                                 6




    WASHAR0000945
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 375 of 554




articles controlled under the ITAR. There is a significant worldwide market for firearms in

connection with civil and recreational activities such as hunting, marksmanship, competitive

shooting, and other non-military activities. Because of the popularity of shooting sports in the

United States, for example, many large chain retailers carry a wide inventory of the firearms

described in the new ECCNs for sale to the general public. Firearms available through U.S.

retail outlets include rim fire rifles, pistols, modern sporting rifles, shotguns, and large caliber

bolt action rifles, as well as their “parts,” “components,” “accessories” and “attachments.”


        An additional justification for the change in the jurisdictional status of the items

described in this rule is that the current ITAR controls burden U.S. industry without any

proportionate benefits to United States national security or foreign policy objectives. Similar to

the challenges faced by other industries, the firearms trade has been negatively affected by the

incentives the ITAR creates for foreign manufacturers to avoid U.S.-origin content. Currently,

under the ITAR, any part, component, accessory, or attachment for any of the firearms described

in this proposed rule remains ITAR controlled, regardless of its significance, when incorporated

into foreign-made items or reexported to any third country. Under the EAR, the de minimis

provisions may, in certain cases, mean a foreign item that incorporates U.S.-origin content may

not be subject to the EAR, provided the U.S.-origin items meet the applicable de minimis level

for the country of reexport. Similarly, a technical drawing of such part, component, accessory or

attachment is ITAR controlled, as is the provision of a “defense service” to a foreign person

concerning those items, such as the application of protective coatings. Moreover, a U.S. person

engaged in manufacturing or exporting these items or providing related defense services must

register with the State Department under the ITAR. Thus, even if a U.S. company can

manufacture or service these items at a lower cost in the United States as compared to the cost


                                                   7




     WASHAR0000946
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 376 of 554




for a U.S. or foreign company to manufacture or service the items outside of the United States,

the ITAR’s restrictions may render the items unattractive or uncompetitive for foreign

manufacturers. The EAR does not include a concept of “defense services,” and the “technology”

related controls are more narrowly focused and apply in limited contexts as compared to the

ITAR.


        The EAR also includes well-established and well understood criteria for excluding

certain information from the scope of what is “subject to the EAR.” (See part 734 of the EAR.)

Items that would move to the CCL would be subject to existing EAR concepts of jurisdiction and

controls related to “development” and “production,” as well operation, installation, and

maintenance “technology.” While controlling such “technology,” as well as other “technology”

is important, the EAR includes criteria in part 734, which would exclude certain information and

software from control. For example, if a gun manufacturer posts a firearm’s operation and

maintenance manual on the Internet, making it publicly available to anyone interested in

accessing it and without restrictions on further dissemination (i.e., unlimited distribution), the

operation and maintenance information included in that published operation and maintenance

manual would no longer be “subject to the EAR.” (See §§ 734.3(b) and 734.7(a).) Non-

proprietary system descriptions, including for firearms and related items, are another example of

information that would not be subject to the EAR. (See 734.3(b)(3)(v).)


        Pursuant to section 38(f) of the AECA, the President shall review the USML “to

determine what items, if any, no longer warrant export controls under” the AECA. The President

must report the results of the review to Congress and wait 30 days before removing any such

items from the USML. The report must “describe the nature of any controls to be imposed on

that item under any other provision of law.” 22 U.S.C. 2778(f)(1).

                                                  8




     WASHAR0000947
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 377 of 554




       This Commerce proposed rule is being published simultaneously with a Department of

State proposed rule. Collectively, the rules address defense articles currently controlled under

Categories I (Firearms, Close Assault Weapons and Combat Shotguns), II (Guns and

Armament), and III (Ammunition/Ordnance) of the USML. The Department of State proposed

rule would revise Categories I (Firearms, Close Assault Weapons and Combat Shotguns), II

(Guns and Armament), and III (Ammunition/Ordnance) of the USML so that they describe in

positive terms the defense articles that should remain on the USML. The Department of

Commerce rule would add to the CCL items that the President determines no longer warrant

control under the USML.




       In addition, this rule would clarify the scope of some ECCNs currently on the CCL. This

rule would also renumber these ECCNs to place certain firearms-related items currently on the

CCL in closer proximity to the firearms-related items that would be removed from the USML

and added to the CCL to make it easier to identify and classify such items.


       BIS is interested in comments in response to this proposed rule as to whether readers find

this reorganization helpful. In some instances, the juxtapositions resulting from this

reorganization highlight different license requirements and licensing policies for various firearms

and related items. Readers are invited to comment on the appropriateness of these license



                                                 9




    WASHAR0000948
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 378 of 554




requirements and licensing policies. Readers are also encouraged to comment on whether or not

the proposed rule describes items that are not widely available in commercial outlets.




Detailed Description of Changes Proposed by This Rule


Creation of new ECCNs.


        This proposed rule would create 17 new ECCNs to control items proposed for removal

from the USML. A discussion of each new ECCN and the controls that would apply to items

under that ECCN follows below.


New ECCN 0A501: Firearms and related commodities.


        New ECCN 0A501 would apply national security (NS Column 1), regional stability (RS

Column 1), Firearms Convention (FC Column 1), United Nations (UN), and anti-terrorism (AT

Column 1) reasons for control to the following firearms, the following enumerated parts and

components and to “specially designed” “parts,” “components,” “accessories” and “attachments”

for those firearms and “parts” and “components:”


   -    Non-automatic and semi-automatic firearms (other than shotguns) with a caliber of less

        than or equal to .50 inches (12.7 mm);


   -    Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

        greater than .50 inches (12.7 mm) but not greater than .72 inches (18.0 mm);


   -    Detachable magazines with a capacity of greater than 16 rounds but less than 50 rounds

        that are “specially designed” for the firearms listed above;

                                                 10




       WASHAR0000949
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 379 of 554




   -    Receivers (frames) and complete breech mechanisms, including castings, forgings, or

        stampings thereof, “specially designed” for the firearms listed above; and


   -    Barrels, cylinders, barrel extensions, mounting blocks (trunnions), bolts, bolt carriers,

        operating rods, gas pistons, trigger housings, triggers, hammers, sears, disconnectors,

        pistol grips that contain fire control “parts” or “components,” and buttstocks that contain

        fire control “parts” or “components” (e.g., triggers, hammers, sears, or disconnectors) if

        “specially designed” for the firearms listed above or for firearms listed in USML

        Category I (unless the part or component itself is listed in USML Category I(g) or (h) as

        specified in the Department of State proposed rule entitled “Amendment to the

        International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I,

        II, and III,” also published in this issue).


        ECCN 0A501.y would be subject only to anti-terrorism (AT Column 1) and United

Nations (UN) reasons for control and would cover such items as scope mounts or accessory rails,

iron sights, sling swivels, butt plates, recoil pads, bayonets, and stocks or grips that do not

contain any fire control “parts” or “components.”


        This proposed rule would add a technical note to ECCN 0A501 stating that “parts” and

“components” include “parts” and “components” that are common to firearms described in

ECCN 0A501 and to firearms “subject to the ITAR.”


        It also adds a second note to ECCN 0A501 would state that certain firearms and similar

items are EAR99, i.e., subject to the EAR but not on the CCL. Those items are: Antique

firearms (i.e., those manufactured before 1890) and reproductions thereof, muzzle loading black



                                                   11




       WASHAR0000950
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 380 of 554




powder firearms except those designs based on centerfire weapons of a post 1937 design, BB

guns, pellet rifles, paint ball, and all other air rifles.


        In addition, for purposes of new ECCN 0A501 and the rest of the new ECCNs described

below, items previously determined to be “subject to the EAR” under a commodity jurisdiction

determination issued by the U.S. Department of State that were designated as EAR99 would

generally not be classified in any of the new ECCNs that would be created with this proposed

rule. This would be consistent with Supplement No. 1 to Part 736, General Order No. 5,

paragraph (e)(3) (Prior commodity jurisdiction determination) and the paragraph (b)(1) release

from “specially designed.” As a conforming change, this proposed rule would revise paragraph

(e)(3) of General Order No. 5 to add a reference to “0x5zz” (to account for new ECCNs 0A501,

0A502, 0A503, 0A504, 0A505, 0B501, 0B505, 0D501, 0D505, 0E501, and 0E502 described

below). The “600 series” and 9x515 (spacecraft and related items) are already included in

paragraph (e)(3), and those references remain unchanged.


New ECCN 0A502: Shotguns and certain related commodities.


        New ECCN 0A502 would control both the shotguns currently on the USML that are to be

added to the CCL (barrel length less than 18 inches) and the shotguns and the enumerated “parts”

and “components” currently controlled in ECCN 0A984 (barrel length 18 inches or greater).

Shotguns currently controlled in ECCN 0A984 would retain their current reasons for control of

Firearms Convention (FC), crime control (CC Column 1, 2 or 3 depending on barrel length and

end user) and United Nations (UN) reasons. Shotguns with a barrel length less than 18 inches

would be controlled under NS Column 1, CC Column 1, FC, UN and AT Column 1 plus regional

stability (RS Column 1), consistent with their current control on the USML. The shotguns


                                                     12




     WASHAR0000951
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 381 of 554




controlled in 0A502 currently controlled in ECCN 0A984 would not be controlled for national

security reasons because they are not on the WAML.


New ECCN 0A503: Discharge type arms, and certain other commodities.

       This rule would replace existing ECCN 0A985 with a new ECCN 0A503. The rule

would add “non-lethal or less-lethal grenades and projectiles and ‘specially designed’ ‘parts’ and

‘components’ of those projectiles” to the description of controlled items in the header of ECCN

0A985 to make clear that such projectiles are classified in that ECCN 0A503 and not classified

under ECCN 0A602 or on the USML. Renumbering this ECCN would cause entries controlling

firearms and related items to be placed in close proximity to each other, which would make it

easier for readers to identify items on the CCL.


New ECCN 0A504: Optical sighting devices and certain related commodities.


       New ECCN 0A504 would replace existing ECCN 0A987, which controls optical sighting

devices for firearms. The reasons for control table, which currently states, inter alia, that the

Firearms Convention (FC) reason for control applies to “optical sights for firearms,” would be

revised to state specifically that the FC reason for control applies to all paragraphs in the ECCN

except the one that controls laser pointing devices. In addition, BIS would add an RS control to

for certain riflescopes. These riflescopes would be identified in their own paragraph in the

ECCN under 0A504.i. The riflescopes in this paragraph would be limited to those “specially

designed” for use in firearms that are “subject to the ITAR.” An exclusion would be included in

the criteria of this paragraph to ensure less sensitive riflescopes that would be moved from

ECCN 0A987 to 0A504 on the effective date of a final rule, that currently are not RS controlled

under the EAR, would not be controlled under this paragraph. This rule would also add a note to


                                                   13




    WASHAR0000952
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 382 of 554




this paragraph (i) to specify that paragraph (a)(1) of the definition of “specially designed” is what

would be used to determine whether a riflescope is “specially designed” for purposes of this

paragraph.


 This change would make clear, consistent with BIS’s existing interpretation, that such devices

are not optical sights and are not subject to the FC reason for control. The new number is

intended to make identifying items on the CCL easier by grouping similar or related items closer

to each other.


New ECCN 0A505: Ammunition and certain related commodities.


       New ECCN 0A505 would impose national security (NS Column 1), regional stability

(RS Column 1), Firearms Convention (FC), United Nations (UN), and anti-terrorism (AT

Column 1) controls on ammunition not enumerated on the USML, for firearms that would be

classified under proposed ECCN 0A501, and for most “parts” and “components” of such

ammunition. Such ammunition would be for small arms, in most cases, firearms of caliber not

exceeding 0.50 inches, although some ammunition for firearms of caliber up to 0.72 inches

would be included. This proposed rule would retain the CCL reasons for control currently found

in ECCNs 0A984 and 0A986 for shotgun shells. Buckshot shotgun shells would be subject to

the CC Column 1, FC Column 1 and UN reasons for control. Other shotgun shells would be

subject to the FC, UN and AT (North Korea only) reasons for control. Only “parts” and

“components” would be eligible for License Exception LVS. Ammunition for larger caliber

weapons such as howitzers, artillery, cannon, mortars, and recoilless rifles would remain in

USML Category III. Ammunition that has little or no civil use or that is inherently military such

as ammunition that is preassembled into links or belts, caseless ammunition, tracer ammunition,


                                                 14




    WASHAR0000953
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 383 of 554




ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and

ammunition with an explosive projectile also would remain in USML Category III. Possession

of the ammunition that would be added to the CCL by this rule does not provide a critical

military advantage to the United States. Blank ammunition for firearms controlled by ECCN

0A501 and not enumerated in Category III of the USML would be controlled for United Nations

and anti-terrorism reasons only. Consolidating all ammunition on the CCL into one ECCN

would simplify use of the CCL.


       Inclusion of this ammunition on the CCL is appropriate because such ammunition is

available from a number of countries, some of which are not close allies of the United States or

members of multilateral export control regimes. Possession of this ammunition does not confer a

military advantage on the United States. This rule proposes adding three notes to clarify the

scope of “parts” and “components” for ammunition classified under ECCN 0A505. Note 1 to

0A505.c would clarify the relationship between ECCNs 0A505 and 1A984 for shotgun shells,

stating that shotgun shells that contain only chemical irritants would be controlled under 1A984

and not 0A505. Separately, Note 2 to 0A505.x would include an illustrative list of the controls

on “parts” and “components” in this entry, such as Berdan and boxer primers. Note 3 to

0A505.x would clarify that the controls in ECCN 0A505 include “parts” and “components” that

are common to ammunition and ordnance described in this entry and to those enumerated in

USML Category III.




New ECCN 0A602: Guns and Armament.




                                                15




    WASHAR0000954
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 384 of 554




       New ECCN 0A602 would impose national security (NS Column 1), regional stability

(RS Column 1), United Nations (UN) and anti-terrorism (AT Column 1) controls on guns and

armament manufactured between 1890 and 1919 and for military flame throwers with an

effective range less than 20 meters. It would impose those same reasons for control on parts and

components for those commodities and for defense articles in USML Category II if such parts or

components are not specified elsewhere on the CCL or USML. Note 2 to 0A602 confirms that

black powder guns and armament manufactured in or prior to 1890 and replicas thereof designed

for use with black powder propellants are designated EAR99. Inclusion of these guns and

armament on the CCL is appropriate because they do not confer a significant military or

intelligence advantage on the United States. The guns controlled in this ECCN are between 98

and 127 years old. The parts, components, accessories and attachments controlled in this ECCN

include some that are for modern artillery. Modern artillery will remain on the USML, along

with the most sensitive “parts,” “components,” “accessories” and “attachments” for these USML

items. This proposed rule adds a note to clarify that “parts,” “components,” “accessories” and

“attachments” specified in USML subcategory II(j) are not subject to the EAR. The USML

Order of Review and CCL Order of Review already provide guidance for making such a

jurisdictional and classification determination, but to highlight that these “parts,” “components,”

“accessories” and “attachments” are not classified under paragraph (x) of 0A602, this rule

proposes adding a note.




New ECCN 0B501: Test, inspection and production equipment for firearms.


       New ECCN 0B501 would cover “Test, inspection and production ‘equipment’ and

related commodities for the ‘development’ or ‘production’ of commodities enumerated in ECCN

                                                16




    WASHAR0000955
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 385 of 554




0A501 or USML Category I.” This new ECCN would apply the national security (NS Column

1), regional stability (RS Column 1), United Nations (UN) and anti-terrorism (AT Column 1)

reasons for control to four specific types of machinery and to one class of items. The four

specific types of machinery are: small arms chambering machines, small arms deep hole drilling

machines and drills therefor, small arms rifling machines, and small arms spill boring machines.

The class of items covers dies, fixtures and other tooling “specially designed” for the

“production” of items in the State Department proposed rule for USML Category I or ECCN

0A501.


         The NS and RS reasons for control do not apply to equipment for the “development” or

“production” of commodities in ECCN 0A501.y because those reasons for control do not apply

to the commodities in ECCN 0A501.y themselves.


         The first four specific items noted above currently are listed in ECCN 2B018, paragraphs

.o, .p, .q, and .r and would be listed in paragraphs .a, .b, .c and .d of ECCN 0B501. In addition,

the class of items in new 0B501 that is currently included within ECCN 2B018, paragraph .n

(jigs and fixtures and other metal-working implements or “accessories” of the kinds exclusively

designed for use in the manufacture of firearms, ordnance, and other stores and appliances for

land, sea or aerial warfare) would, if applicable to firearms controlled in 0A501, be subsumed in

paragraph .e. Jigs, fixtures and metal working implements currently in 2B018 that are applicable

to larger guns would be controlled in ECCN 0B602 and are discussed below.


         Moving these items from 2B018 to 0B501 would retain the national security (NS Column

1), anti-terrorism (AT Column 1) and United Nations (UN) reasons for control and would raise

the regional stability (RS) reason for control from RS Column 2 to RS Column 1. This would


                                                17




    WASHAR0000956
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 386 of 554




cause no change in destination-based license requirements, but would allow consideration of

whether the export or reexport could contribute to instability in any region, not just the region to

which the items is exported or reexported in considering whether to approve a license.


New ECCN 0B505: Test, inspection and production equipment for ammunition.


       New ECCN 0B505 would impose national security (NS Column 1), regional stability (RS

Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls on tooling,

templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test equipment, not

enumerated in USML Category III, and “specially designed” “parts” and “components” therefor,

that are “specially designed” for the “production” of ammunition other than for the ammunition

specified in 0A505.b, .c or .d (certain shotgun shells with buckshot and without buckshot and

certain blank ammunition). Equipment for manufacturing shotgun shells that do not contain

buckshot would be controlled for the AT (North Korea only) and UN reasons for control, which

are the reasons for control that currently apply to this equipment in ECCN 0B986. ECCN 0B505

would not include equipment for the hand loading of cartridges and shotgun shells, so this rule

specifies this in the heading.


       The equipment controlled in ECCN 0B505 is used to produce conventional ammunition

and is similar to equipment that is in operation in a number of countries, some of which are not

allies of the United States or members of multinational export control regimes. Possession of

such equipment does not confer a significant military advantage on the United States, and thus its

inclusion on the CCL is appropriate.


New ECCN 0B602: Test, inspection and production equipment for certain guns and armament.



                                                 18




     WASHAR0000957
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 387 of 554




       New ECCN 0B602 would impose national security (NS Column 1), regional stability (RS

Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls on test, inspection

and production equipment enumerated for commodities enumerated or otherwise described in

ECCN 0A602.a or USML Category II. ECCN 0B602 would control eight specific types of

equipment that currently are listed in paragraphs .e through .l of ECCN 2B018. Those eight

specific types of equipment are: Gun barrel rifling and broaching machines and tools therefor;

Gun barrel rifling machines; Gun barrel trepanning machines; Gun boring and turning machines;

Gun honing machines of 6 feet (183 cm) stroke or more; Gun jump screw lathes; Gun rifling

machines; and Gun straightening presses. ECCN 0B602 also would control one class of

equipment that is included within ECCN 2B018 paragraph .n (jigs and fixtures and other metal-

working implements or accessories of the kinds exclusively designed for use in the manufacture

of items in ECCN 0A602 or USML Category II). Moving these items from 2B018 to 0B501

would retain the national security (NS Column 1), anti-terrorism (AT Column 1) and United

Nations (UN) reasons for control and would raise the regional stability reason for control from

RS Column 2 to RS Column 1. This would cause no change in destination-based license

requirements, but would allow consideration of whether the export or reexport could contribute

to instability in any region, not just the region to which the items is exported or reexported in

considering whether to approve or reject a license application.



       Additionally, ECCN 0B602 would control any other tooling and equipment that is

“specially designed” for the production of items in ECCN 0A602 or USML Category II along

with test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.



                                                 19




    WASHAR0000958
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 388 of 554




New ECCN 0D501: Software for firearms and certain related commodities.


       New ECCN 0D501 would apply national security (NS Column 1), regional stability (RS

Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls to “software”

“specially designed” for the “development,” “production,” operation or maintenance of all

commodities classified under ECCNs 0A501 or equipment under 0B501 except those

commodities classified under 0A501.y. “Software” for ECCN 0A501.y would be controlled

only for United Nations and anti-terrorism reasons to match the reason for control that applies to

commodities classified under that paragraph.


New ECCN 0D505: Software for ammunition and certain related commodities.


       New ECCN 0D505 would impose national security (NS Column 1), regional stability

(RS Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls on “software”

“specially designed” for the “development,” “production,” operation or maintenance of

commodities controlled by ECCNs 0A505.a and .x (rifle, pistol, carbine and revolver

ammunition and “specially designed” parts and components therefor) or 0B505.a and .x.

However, only United Nations and anti-terrorism controls would apply to “software” for the

blank ammunition in ECCN 0A505.d.


New ECCN 0D602: Software for guns and armament and certain related items.

       New ECCN 0D602 would impose national security (NS Column 1), regional stability

(RS Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls on “software”

“specially designed” for the “development,” “production,” operation or maintenance of

commodities controlled by ECCNs 0A602 or 0B602.

                                                20




    WASHAR0000959
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 389 of 554




New ECCN 0E501: Technology for firearms and certain related items.


       New ECCN 0E501 would apply the national security (NS Column 1), regional stability

(RS Column 1), United Nations (UN) and anti-terrorism (AT Column 1) reasons for control to

“technology” “required” for the “development” and “production” of firearms other than

shotguns. This new ECCN also would apply the anti-terrorism and United Nations reasons for

control to “technology” “required” for the operation, installation, maintenance, repair, or

overhaul of such firearms. Controlling this “technology” under the EAR rather than the ITAR is

appropriate because the “technology” for the “development,” “production,” operation,

installation, maintenance, repair, and overhaul of the firearms to be described in 0A501 is widely

available throughout the world and its possession does not confer a significant military or

intelligence advantage on the United States.


New ECCN 0E502: Technology for shotguns.


       New ECCN 0E502 would apply the crime control (CC Column 1) and United Nations

(UN) reasons for control to “technology” required for the development or production of shotguns

that would be controlled in new ECCN 0A502. Crime control and United Nations are the reasons

for control currently imposed on “technology” required for the “development” or “production” of

shotguns in ECCN 0E984. The only difference between shotguns currently on the CCL and

those that would be added by this proposed rule is barrel length. BIS believes that “technology”

related to shotguns does not vary significantly based on the barrel length of the shotgun.

Attempts to apply different reasons for control or to control different types of technology based

solely on the barrel length of the shotgun would likely be ineffective.


New ECCN 0E504: Technology for certain optical sighting devices.

                                                21




    WASHAR0000960
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 390 of 554




       New ECCN 0E504 would replace existing ECCN 0E987, which controls ‘‘technology’’

‘‘required’’ for the ‘‘development,’’ or ‘‘production’’ of certain commodities controlled by

0A504. The new ECCN number is intended to make identifying items on the CCL easier by

grouping similar or related items closer to each other. New ECCN 0E504 would also impose a

United Nations (UN) control on the entire entry.




New ECCN 0E505: Technology for ammunition and related items.


       New ECCN 0E505 would impose national security (NS Column 1), regional stability (RS

Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls on “technology”

“required” for the “development,” “production,” operation, installation, maintenance, repair,

overhaul or refurbishing of commodities controlled by 0A505.a and .x (rifle and pistol

ammunition and “parts” and “components)”; 0B505 equipment for those commodities; and

“software” for that equipment and those commodities controlled by 0D505. “Technology” for

the “development” or “production” of buckshot shotgun shells would be controlled for crime

control (CC Column 1) and UN reasons. United Nations and anti-terrorism (AT Column 1)

controls would apply to “technology” for the blank ammunition (controlled in 0A505.d) for

firearms controlled in ECCN 0A501 and to “technology” for that ammunition and “technology”

for “software” for that ammunition. Inclusion of this “technology” on the CCL is appropriate

because, like the ammunition and production equipment addressed by this rule, it is widely

available, including in countries that are not allies of the United States or members of

multilateral export control regimes and thus confers no military advantage on the United States.




                                                22




    WASHAR0000961
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 391 of 554




New ECCN 0E602: Technology for guns and armament, including technology for test, inspection

and production equipment and software for guns and armament.

       New ECCN 0E602 would impose national security (NS Column 1), regional stability (RS

Column 1), United Nations (UN), and anti-terrorism (AT Column 1) controls on “technology”

“required” for the “development,” “production,” operation, installation, maintenance, repair,

overhaul or refurbishing of commodities controlled by ECCNs 0A602 or 0B602, or “software”

controlled by 0D602.


Revisions to seven ECCNs.


To conform to new Federal Register Drafting Handbook requirements, the amendatory

instructions in this proposed rule would set forth the entire text of the seven ECCNs to be

revised. To help the public understand what specific parts of the ECCNs would be different, the

narrative below describes the amendments in detail.




Revision to ECCN 0A018.


With the proposed removal of ECCN 0A984 and the addition of 0A502 described above, this

proposed rule would make the conforming change of removing and reserving 0A018.c since all

the items classified in 0A018.c would be classified under other entries on the CCL. This change

includes the removal of the note to 0A018.c.


Revision to ECCN 0E982.




                                                23




    WASHAR0000962
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 392 of 554




       ECCN 0E982 controls “technology” exclusively for the “development” or “production”

of equipment controlled by ECCN 0A982 or 0A985. This rule would replace “0A985,” which

applies to discharge type arms and some other crime control equipment, with 0A503 to conform

to the replacement of ECCN 0A985 with new ECCN 0A503 proposed elsewhere in this rule.


Revision to ECCN 1A984.


       To clarify an existing agency practice of controlling shotguns shells that contain only

chemical irritants under 1A984, this proposed rule would revise the heading of 1A984. As

described above, the same type of clarification would be made to ECCN 0A505.c under new

Note 1 to paragraph (c). BIS considers these to be conforming changes to the removal of ECCN

0A986 and the addition of ECCN 0A505.c in this proposed rule.


Revisions to ECCN 2B004.


       As a conforming change, this rule would replace the reference to ECCN 2B018 in the

related controls paragraph of ECCN 2B004 with references to ECCNs 0B501, 0B602 and

0B606. This rule would make no substantive changes to ECCN 2B004.


Revisions to ECCN 2B018.


       This proposed rule would remove and reserve paragraphs .e, .f, .g, .h, .i, .j, and .l from

ECCN 2B018 because the commodities listed in those paragraphs would be listed in ECCN

0B602. It would remove paragraph .n, because the commodities listed in that paragraph would

be controlled under either ECCNs 0B501 or 0B602 or under existing ECCN 0B606 in this

proposed rule. It would remove paragraphs .a through .d, .m and .s, because the commodities

listed in those paragraphs would be controlled in ECCN 0B606. It would remove paragraphs .o,

                                                24




    WASHAR0000963
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 393 of 554




.p, .q, and .r because the commodities listed in those paragraphs would be controlled in ECCN

0B501. The commodities described in the MT control in ECCN 2B018 currently listed as MT

controlled elsewhere in the EAR, so no additional changes are needed to add these commodities

to other ECCNs.


Revisions to ECCN 2D018.


         Currently ECCN 2D018 controls software for the “development,” “production” or “use”

of equipment controlled by ECCN 2B018. As a conforming change, this rule would replace the

control text of ECCN 2D018 with a statement referring readers to ECCNs 0D501, 0D602 and

0D606.


Revisions to ECCN 7A611.


         As a conforming change, this rule would remove the reference to 0A987 in the Related

Controls paragraph (2) and add in its place 0A504.




Removal of nine ECCNs.


Removal of ECCN 0A918.


         ECCN 0A918 controls “bayonets” for regional stability, anti-terrorism, and United

Nations reasons. This proposed rule would remove bayonets from ECCN 0A918 and add them

to the .y paragraph of proposed ECCN 0A501, where they would be subject to United Nations

and anti-terrorism (AT column 1) reasons for control. Bayonets and the “technology” to produce

them are available in many countries. Possession of bayonets does not confer a significant

                                                25




    WASHAR0000964
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 394 of 554




military advantage on the United States and attempting to restrict their availability by requiring a

license for export to most destinations is unlikely to be effective. Therefore, for these reasons,

this proposed rule does not retain a regional stability (RS column 2) control on bayonets because

it is no longer warranted.




Removal of ECCN 0A984.


       This proposed rule would remove ECCN 0A984 because all of the commodities that it

currently controls would be controlled by either proposed ECCN 0A502 or 0A505. As

conforming changes, references to ECCN 0A984 would be replaced with references to ECCN

0A502 or 0A505 or both, as appropriate in §§ 742.7(a)(1), (2) and (3); 742.17(f) and

748.12(a)(1) and in ECCN 0A018.


Removal of ECCN 0A985.


       This proposed rule would remove ECCN 0A985 because all of the commodities that it

currently controls would be controlled by proposed ECCN 0A503. As conforming changes,

references to ECCN 0A985 would be replaced with references to ECCN 0A503 in

§§ 740.20(b)(2); 742.7(a)(4) and (c); 746.7(a) and ECCN 0E982.


Removal of ECCN 0A986.


       This proposed rule would remove ECCN 0A986 because all of the commodities that it

currently controls would be controlled by proposed 0A505.c, including less than lethal rounds.




                                                 26




    WASHAR0000965
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 395 of 554




As conforming changes, references to ECCN 0A986 would be replaced with references to ECCN

0A505, as appropriate in §§ 742.17(f); 742.19(a)(1); 746.3(b)(2) and 748.12(a)(1).


Removal of ECCN 0A987.


       This proposed rule would remove ECCN 0A987 because proposed ECCN 0A504 would

control all commodities currently controlled by ECCN 0A987. As conforming changes,

references to ECCN 0A987 would be replaced with references to ECCN 0A504, as appropriate

in §§ 740.16(b)(2)(iv); 742.7(a)(1); 742.17(f); 744.9(a)(1) and (b); and 748.12(a)(1); and in

ECCN 7A611.


Removal of ECCN 0B986.


       This proposed rule would remove ECCN 0B986 because all of the commodities that it

controls would be controlled in proposed ECCN 0B505.c. As conforming changes, references to

ECCN 0B986 would be replaced with references to 0B505.c in §§ 742.19(a) and 772.1,

definition of specially designed Note 1.


Removal of ECCN 0E918.


       This proposed rule would remove ECCN 0E918, which controls “technology” for the

“development,” “production,” or “use” of bayonets for regional stability, United Nations, and

anti-terrorism reasons. Because “technology” for the “development,” “production,” or “use” of

bayonets is widely known, any attempt to limit its dissemination through export license

requirements is unlikely to be effective.


Removal of ECCN 0E984.



                                                27




    WASHAR0000966
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 396 of 554




       This proposed rule would remove ECCN 0E984, which controls “technology” for the

development of shotguns and buckshot shotgun shells, because such “technology” would be

controlled under proposed ECCN 0E502 (shotguns) or 0E505 (buckshot shotgun shells). As a

conforming change, this proposed rule would replace a reference to ECCN 0E984 in § 742.7(a)

with references to ECCNs 0E502 and 0E505.


Removal of ECCN 0E987.


       This proposed rule would remove ECCN 0E987 because proposed ECCN 0E504 would

control all “technology” currently controlled by ECCN 0E987. As conforming change,

references to ECCN 0E987 would be replaced with references to ECCN 0E504, as appropriate in

§§ 740.20(b)(2)(ii) and 742.7(a)(1).




Conforming change to General Order No. 5


       This proposed rule would amend General Order No. 5, paragraph (e)(3) (Prior

commodity jurisdiction determinations), in Supplement No. 1 to part 736, to add a reference in

two places to the new 0x5zz ECCNs that would be created by this rule. This change to

paragraph (e)(3) is a conforming change and is needed because paragraph (e)(3) now only

references the “600 series” and 9x515 ECCNs. 0x5zz ECCNs would include new ECCN 0A501,

0A502, 0A505, 0B501, 0B505, 0D501, 0D505, 0E501, 0E502, 0E505. Paragraph (e)(2) is

important because, for example, it ensures that items previously determined to be “subject to the

EAR” and designated EAR99, would not be classified in a new ECCN being created to control

items moved from the USML to the CCL, unless specifically enumerated by BIS in an


                                               28




    WASHAR0000967
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 397 of 554




amendment to the CCL. For example, most swivels and scope mounts for firearms have

previously been determined through the CJ and classification process to not be “subject to the

ITAR” and designated as EAR99. The classification of such “parts” would not be changed,

provided the “part” was not subsequently changed, which would require a separate jurisdiction

and classification analysis.




Revisions to Regional Stability Licensing Policy for Firearms and Ammunition that would

be added to the EAR


This proposed rule would apply the regional stability licensing policy set forth in § 742.6(b)(1)(i)

of the EAR to the items controlled for regional stability reasons in ECCNs 0A501, 0A505,

0B501, 0B505, 0A504, 0D501, 0D505, 0E501, 0E504 and 0E505. That policy, which also

applies to “600 series” and 9x515 items is case-by-case review “to determine whether the

transaction is contrary to the national security or foreign policy interests of the United States,

including the foreign policy interest of promoting the observance of human rights throughout the

world.” This proposed rule would also revise the regional stability licensing policy set forth in

the last sentence of paragraph (b)(1)(i) that is specific to the People’s Republic of China for

9x515 items. This proposed rule would add ECCNs 0A501, 0A504, 0A505, 0B501, 0B505,

0D501, 0D505, 0E501, 0E504, and 0E505 to this sentence to specify these firearms and related

items will be subject to a policy of denial when destined to the People's Republic of China or a

country listed in Country Group E:1. Lastly, this proposed rule would add a sentence to the end

of paragraph (b)(1)(i) to make it explicit that applications for exports and reexports of ECCN

0A501, 0A504, 0A505, 0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items; would


                                                  29




     WASHAR0000968
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 398 of 554




be subject to a policy of denial when there is reason to believe the transaction involves certain

parties of concern. In addition, transactions involving criminal organizations, rebel groups, street

gangs, or other similar groups or individuals, that may be disruptive to regional stability,

including within individual countries; would be subject to a policy of denial.




Availability of License Exceptions.


       Many of the items in the new “600 series” ECCNs generally would be eligible for the

same license exceptions and subject to the same restrictions on use of license exceptions as other

“600 series” ECCNs. BIS intends that those restrictions be no more restrictive than the ITAR

license exemption restrictions that currently apply to those items.


       For the ECCNs currently on the CCL that would be renumbered and placed in closer

proximity to the firearms-related items that would be removed from the USML and added to the

CCL, these existing firearms-related items would continue to be eligible for the same EAR

license exceptions, as they were prior to publication of this rule, unless otherwise restricted under

§ 740.2, if the requirements of the license exceptions are met.




License Exception: Shipments of limited value (LVS).


       Under this proposed rule, complete firearms controlled under ECCN 0A501 would not be

eligible for License Exception LVS, 15 CFR 740.3. Firearms “parts,” “components,”

“accessories,” and “attachments” controlled under ECCN 0A501, other than receivers (frames),



                                                 30




    WASHAR0000969
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 399 of 554




complete breech mechanisms, including castings, forgings or stampings thereof, would be

eligible for License Exception LVS, with a limit of $500 on net value per shipment. In addition,

receivers (frames), complete breech mechanisms, including castings, forgings or stampings

thereof, would be eligible for License Exception LVS if the ultimate destination is Canada.

These limits would be stated in the License Exceptions paragraph of ECCN 0A501, and no

revisions to the text of the license exception itself would be needed to implement them. BIS

believes that this provision is generally consistent with the license exemption for limited value

shipments of firearms in the ITAR (22 CFR 123.17(a)). This LVS proposal would be less

restrictive than the current ITAR provision in two respects. First, the value limit per shipment

would be $500 compared to $100 in the ITAR. Second, the LVS proposal would allow exports

of receivers and complete breech mechanisms to Canada whereas § 123.17(a) does not.

However, the $500 LVS limit is based on the actual selling price or fair market value, whereas

the ITAR $100 limit is based on “wholesale” value. BIS believes that the LVS value standard is

more precise and easier to apply than the ITAR standard and is more in keeping with current

prices. In addition, with respect to Canada, an LVS limit of $500 per shipment is needed to

comply with the Section 517 of the Commerce, Justice, Science, and Related Agencies

Appropriations Act of 2015, which prohibits expending any appropriated funds to require

licenses for the export of certain non-automatic firearms parts, components, accessories and

attachments to Canada when valued at under $500.


       Guns and armament and related items controlled under ECCN 0A602 would be eligible

for License Exception LVS, with a limit of $500 net value per shipment.




                                                31




    WASHAR0000970
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 400 of 554




       Ammunition controlled under ECCN 0A505 would not be eligible for License Exception

LVS; however, ammunition parts and components would be eligible with a limit of $100 net

value per shipment.


       Test, inspection and production equipment controlled under ECCNs 0B501, 0B602 and

0B505 for firearms, guns and armament and ammunition/ordnance would be eligible for License

Exception LVS with a limit of $3,000 net value per shipment, which is consistent with LVS

eligibility for most 600 series ECCNs.


License Exception: Temporary imports, exports, reexports, and transfers (in-country) (TMP).


       This proposed rule would amend the regulations at § 740.9 to state that License

Exception TMP would not be available to export or reexport the items that are the subject of this

rule to destinations in Country Group D:5 (See Supplement No. 1 to part 740) or Russia. In

addition, this proposed rule would prohibit the use of License Exception TMP to export or

reexport any item controlled by proposed ECCN 0A501 and any shotgun with a barrel length

less than 18 inches controlled under ECCN 0A502 that was shipped from or manufactured in

Country Group D:5. It also would prohibit use of License Exception TMP to export or reexport

any item controlled by proposed ECCN 0A501 and any shotgun with a barrel length less than 18

inches controlled under 0A502 that was shipped from or manufactured in Russia. These

prohibitions would apply to temporary exports of firearms from the United States, and the export

of firearms temporarily in the United States.


       This proposed rule would limit temporary exports of firearms controlled under ECCN

0A501 and any shotgun with a barrel length less than 18 inches controlled under ECCN 0A502

pursuant to License Exception TMP to exhibition and demonstration (§ 740.9(a)(5) of the EAR)

                                                32




    WASHAR0000971
              Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 401 of 554




and inspection, test, calibration, and repair (§ 740.9(a)(6) of the




     ).                                                                                            Commented [A4]:




          The proposed rule would also authorize the use of License Exception TMP for the export

of ECCN 0A501 firearms temporarily in the United States for a period of not more than one year

subject to the requirement that the firearms not be imported from or ultimately destined for

certain proscribed countries.




                                                  33




     WASHAR0000972
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 402 of 554




The proposed rule would include a note to License Exception TMP to direct exporters to contact

U.S. Customs and Border Protection (CBP) at the port of import or     export for the proper

procedures for importing or exporting 0A501 firearms under CBP’s regulations, including what

documentation may need to be filed or presented to a CBP Port Director and any other CBP

applicable requirements.


License Exception: Governments, international organizations, international inspections under

the Chemical Weapons Convention, and the International Space Station (GOV).


       This proposed rule would revise the regulations at § 740.11 to limit the applicability of

License Exception GOV for firearms, “parts” and “components” controlled by ECCN 0A501 and

ammunition controlled by 0A505 to exports, reexports and transfers for official use by U.S

government agencies and official and personal use by U.S. government employees (and the

immediate families and household employees of those government employees) (§ 740.11(b)(2)(i)

and (ii) of the EAR). This proposed authorization under License Exception GOV would treat

                                                34




    WASHAR0000973
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 403 of 554




0A501 firearms in the same manner that other items that are subject to the EAR may be exported

to U.S. government employees under License Exception GOV. It would not impose certain

restrictions that are imposed by the current ITAR license exemption. The ITAR exemption

authorizes exports of only non-automatic firearms and “parts” and “components.” License

Exception GOV would authorize non-automatic and semi-automatic firearms and “parts” and

“components.”


       The ITAR exemption (22 CFR 123.18) authorizes shipments consigned to and for the use

of servicemen’s clubs, and for service members or civilian employees if the firearms are for

personal use and the shipment is accompanied by a written authorization from the commanding

officer concerned. The ITAR exemption also authorizes exports to other U.S. government

employees for personal use if the chief of the U.S. diplomatic mission in the country of

destination has approved in writing to the Department of State the specific types and qualities of

firearms into that country. The exporter must present a copy of the written statement to the CBP

Port Director. License Exception GOV would impose none of the foregoing limitations. BIS

believes that the limitations are unnecessary. The EAR control exports for national security and

foreign policy reasons. BIS believes that the restrictions imposed in the ITAR exemption

primarily pertain to concerns over the security of U.S. government personnel and property

located outside the United States. Those concerns may be addressed more appropriately through

policies and procedures implemented by the U.S. government agencies whose personnel and

properties are located outside the United States. Export license requirements are not needed to

implement such policies.


       All other items that are the subject of this rule would be subject to the limits on use of

License Exception GOV that apply to 600 series items generally, i.e., § 740.11(b) – to, for or on

                                                 35




    WASHAR0000974
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 404 of 554




behalf of the U.S. Government (including contractors, government employees, their families and

household employees) or § 740.11(c) to a government in Country Group A:1 cooperating

governments or an agency of NATO. However, this rule would add some additional restrictions

for E:1 and E:2 countries. This proposed rule would exclude the use of License Exception GOV

for any item listed in a 0x5zz ECCN for E:1 countries, unless authorized under paragraph

(b)(2)(i) or (ii) when the items are solely for U.S. government official use. In addition, to better

ensure compliance with section 6(j) of the EAA and address concerns with certain end users and

uses in Country Group E:1 and E:2 countries, this proposed rule would add a new Note 1 to

paragraph (b)(2), which would restrict the use of License Exception GOV for E:1 and E:2

countries for multilaterally controlled items and anti-terrorism (AT) controlled items when

destined to certain end users or end uses of concern.




License Exception: Baggage (BAG).


       This proposed rule would revise License Exception BAG, § 740.14, to allow United

States citizens and permanent resident aliens leaving the United States temporarily to take up to

three firearms controlled by proposed ECCN 0A501 and up to 1,000 rounds of ammunition for

such firearms controlled under ECCN 0A505.a for personal use while abroad. This proposed

change to License Exception BAG would be made to be consistent with 22 CFR 123.17(c),

which authorizes U.S. persons to take up to three non-automatic firearms and up to 1,000

cartridges therefor abroad for personal use. This proposed amendment to License Exception

BAG would apply to both non-automatic and semi-automatic firearms.




                                                 36




    WASHAR0000975
   Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 405 of 554




                                                          Commented [A5]:




                        37




WASHAR0000976
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 406 of 554




                                                                                                Commented [TM6]:




       Travelers leaving the United States temporarily would be required to declare the 0A501

and 0A505 items to a CBP officer prior to departure from the United States and present the

firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition they are

exporting to the CBP officer for inspection, confirming that the authority for the export is

                                                38




    WASHAR0000977
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 407 of 554




License Exception BAG, that the exporter is compliant with its terms. Should exporters desire to

contact CBP prior to departure, contact information and a list of U.S. air, land and sea ports of

entry can be found at: http://www.cbp.gov/xp/cgov/toolbox/ports/.


       This proposed rule also would revise License Exception BAG to allow other persons

leaving the United States to take firearms, “accessories,” “attachments,” “components,” “parts,”

and ammunition controlled by ECCN 0A501 or 0A505 that they lawfully brought into the United

States. This change would be consistent with 22 CFR 123.17(d), which authorizes foreign

persons leaving the United States to take firearms and ammunition controlled under Category

I(a) of the USML (both non-automatic and semi-automatic) that they lawfully brought into the

United States. This proposed rule would not make changes to the availability of License

Exception BAG for shotguns and shotgun shells authorized under paragraph (e)(1) or (e)(2).




                                                                                                    Commented [




License Exception STA.


       This proposed rule would revise the regulations at § 740.20 to make firearms controlled

under ECCN 0A501 and most “parts,” “components,” “accessories,” and “attachments”


                                                39




    WASHAR0000978
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 408 of 554




controlled under ECCN 0A501 ineligible for License Exception STA. Only those “parts,”

“components,” “accessories,” and “attachments” that are controlled under paragraph .x (i.e.,

those “specially designed” for 0A501 or ITAR-controlled firearms that are not specifically listed

either on the CCL or USML) are eligible for export under License Exception STA. Items

controlled under ECCNs 0A502 and 0A503are also excluded from STA eligibility.


       This proposed rule would exempt gun “parts,” “components,” “accessories” and

“attachments” controlled under ECCN 0A501.x; test, inspection and production equipment and

“parts,” “components,” “accessories” and “attachments” in ECCN 0B501; “software” in 0D501;

and “technology” in ECCN 0E501 from the License Exception STA end-use limitation set forth

in § 740.20(b)(3)(ii) that applies to “600 series” items. That end-use limitation is intended to

ensure that the military-related items controlled by most 600 series ECCNs are ultimately used

by appropriate agencies of the governments of certain U.S allies or multilateral export control

regime members. Because the aforementioned exempted items are not of a military nature, the

limitation is not necessary. As a conforming change, this proposed rule also would remove

ECCNs 0A985 and 0E987 in paragraph (b)(2)(ii) and add in their place 0A503 and 0E504. This

change does not change the availability of License Exception STA, but simply reflects the fact

that these items would now be controlled under ECCNs 0A503 and 0E504 and the License

Exception STA exclusion would continue to apply to them.




Support documentation for firearms, parts, components, accessories, and attachments

controlled by ECCN 0A501.




                                                 40




    WASHAR0000979
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 409 of 554




          This proposed rule would require that for commodities controlled by ECCN 0A501

exported or reexported transactions for which a license would be required, the exporter or

reexporter must obtain, prior to submitting an application, an import permit (or copy thereof) if

the importing country requires such permits for import of firearms. That import permit would be

a record that must be kept by the exporter or reexporter as required by part 762 of the EAR. The

purpose of this requirement is to assure foreign governments that their regulations concerning the

importation of firearms are not circumvented. Obtaining an import certificate or equivalent

official document issued by member states of the Organization of American States meets this

requirement. To implement this change, this proposed rule would revise § 748.12 to include the

commodities controlled under ECCNs 0A501 (except 0A501.y), 0A502, 0A504 (except

0A504.f) and 0A505 (except 0A505.d) within the list of commodities that are subject to the

requirement and would add a new paragraph (e) requiring that import certificates or permits be

obtained from countries other than OAS member states if those states require such a certificate or

permit.




                                                                                                     Commented [




                                                41




    WASHAR0000980
   Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 410 of 554




                        42




WASHAR0000981
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 411 of 554




                                                                                                  Commented




Conventional arms reporting for certain exports of ECCN 0A501.a and .b commodities


       In § 743.4 (Conventional arms reporting), this rule would revise paragraph (c)(1)(i) and

(c)(2)(i) to add ECCN 0A501.a and .b as commodities that would require Wassenaar

Arrangement reporting and United Nations reporting under this conventional arms reporting

section of the EAR. This requirement would assist the United States Government to meet its

multilateral commitments for the special reporting requirements for exports of certain items

listed on the Wassenaar Arrangement Munitions List and the UN Register of Conventional Arms

when these items are authorized for export under License Exceptions LVS, TMP, RPL, STA, or

GOV (see part 740 of the EAR) or the Validated End User authorization (see § 748.15 of the

EAR) and for United Nations reporting. License Exceptions LVS and STA are identified in §

743.4(b)(1), but because ECCN 0A501.a and .b commodities are not eligible for those two

license exceptions, the reporting requirements under § 743.4(c)(1)(i) and (c)(2)(i) would be

limited to exports authorized License Exceptions TMP, GOV and RPL or the Validated End

User authorization. This rule also adds contact information for these reports.




                                                43




    WASHAR0000982
   Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 412 of 554




                                                          Commented [




                        44




WASHAR0000983
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 413 of 554




Changes to EAR recordkeeping requirements for firearms being moved to the CCL.

In Part 762 (Recordkeeping), this rule would make two changes to the recordkeeping

requirements under the EAR. These changes would specify that certain records, that are already

created and kept in the normal course of business, must be kept by the “exporter” or any other

party to the transaction (see § 758.3 of the EAR), that creates or receives such records.



Specifically, in § 762.2 (Records to be retained), this rule would redesignate paragraph (a)(11) as

(a)(12) and add a new paragraph (a)(11) to specify the following information must be kept as an

EAR record: serial number, make, model, and caliber for any firearm controlled in ECCN

0A501.a and for shotguns with barrel length less than 18 inches controlled in 0A502. The

“exporter” or any other “party to the transaction” that creates or receives such records would be

the person responsible for retaining this record.



In § 762.3 (Records exempt from recordkeeping requirements), this rule would narrow the scope

of an exemption from the EAR recordkeeping requirements for warranty certificates. This rule

would narrow this exclusion to specify the exclusion from the recordkeeping requirements does

not apply (meaning the record would need to be kept under the recordkeeping requirements) for

warranty certificates for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502, when the certificate issued is for an address

located outside the United States. This would be an expansion of the EAR recordkeeping

requirements, but because warranty certificates are already created and kept as part of normal

business recordkeeping purposes, this expansion is not anticipated to create any new or increased

burden under the EAR, because it is a document that is created in the normal course of business



                                                    45




    WASHAR0000984
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 414 of 554




and are records that should be easily accessible. These recordkeeping requirements would assist

the United States Government because this information is important to have access to for law

enforcement concerns for these types of items.



The public may submit comments on whether they agree with this BIS determination that these

changes described above to the EAR recordkeeping requirements would not result in increased

burdens under the EAR.




Alignment with the Wassenaar Arrangement Munitions List.


       This rule maintains the alignment with respect to firearms, guns and armament, and

ammunition that exists between the USML and the WAML. USML Category I firearms that

would be added to the CCL under ECCN 0A501 are controlled under category ML1 of the

WAML. USML Category II guns and armament that would be added to the CCL under 0A602

are controlled under WAML category ML2.


       Rather than strictly following the Wassenaar Arrangement Munitions List pattern of

placing production equipment, “software” and “technology” for munitions list items in categories

ML 18, ML 21 and ML 22, respectively, this rule follows the existing CCL numbering pattern

for test, inspection and production equipment (0B501, 0B602 and 0B505), “software” (0D501,

0D602 and 0D505) and “technology” (0E501, 0E602 and 0E505). BIS believes that including

the ECCNs for test, inspection and production equipment, “software,” and “technology” in the

same category as the items to which they relate results in an easier way to understand than CCL

than using separate categories.


                                                 46




    WASHAR0000985
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 415 of 554




         BIS believes that the controls in proposed ECCNs 0A501, 0A602 and 0A505 are

consistent with controls imposed by the Wassenaar Arrangement.



Appropriate delayed effective date for a final rule.

         BIS also invites comments from the public on the appropriate delayed effective date

needed to prepare for the changes included in this proposed rule if published in final form. A

180-day delayed effective date was used for many of the other rules that moved items from the

USML to the CCL, but certain rules included shorter delayed effective dates. BIS requests the

public to provide comments on whether 180-delayed effective date is warranted, or if some

shorter period, such as 90-day delated effective date is warranted for this proposed rule if

published in final form.




Request for Comments.


         All comments on this proposed rule must be in writing and submitted via the Federal

rulemaking portal www.regulations.gov or by mail or delivery to the address identified in the

addresses section of this proposed rule. All comments (including any personal identifiable

information) would be available for public inspection and copying. Anyone wishing to comment

anonymously may do so by leaving the fields for information that would identify the commenter

blank.




Export Administration Act




                                                 47




    WASHAR0000986
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 416 of 554




       Although the Export Administration Act of 1979 expired on August 20, 2001, the

President, through Executive Order 13222 of August 17, 2001, 3 CFR, 2001 Comp., p. 783

(2002), as amended by Executive Order 13637 of March 8, 2013, 78 FR 16129 (March 13, 2013)

and as extended by the Notice of August 15, 2017, 82 FR 39005 (August 16, 2017), has

continued the Export Administration Regulations in effect under the International Emergency

Economic Powers Act. BIS continues to carry out the provisions of the Export Administration

Act of 1979, as appropriate and to the extent permitted by law, pursuant to Executive Order

13222, as amended by Executive Order 13637.




Executive Order Requirements


       Executive Orders 13563 and 12866 direct agencies to assess all costs and benefits of

available regulatory alternatives and, if regulation is necessary, to select regulatory approaches

that maximize net benefits (including potential economic, environmental, public health and

safety effects, distribute impacts, and equity). Executive Order 13563 emphasizes the

importance of quantifying both costs and benefits, of reducing costs, of harmonizing rules, and

of promoting flexibility. This proposed rule has been designated a “significant regulatory

action,” although not economically significant, under section 3(f) of Executive Order 12866.

Although the items identified in this proposed rule have been determined to no longer warrant

ITAR control by the President, the proliferation of such items has been identified as a threat to

domestic and international security if not classified and controlled at the appropriate level under

the EAR. Commerce estimates that the combined effect of all rules to be published adding items

removed from the ITAR to the EAR would increase the number of license applications to be

submitted to BIS by approximately 30,000 annually.

                                                 48




    WASHAR0000987
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 417 of 554




       This proposed rule does not contain policies with Federalism implications as that term is

defined under E.O. 13132.



       For purposes of E.O. 13771 of January 30, 2017 (82 FR 9339), the Department of State

and Department of Commerce proposed rules are most accurately described as “net deregulatory

actions.” The Department of Commerce has conducted this analysis in close consultation with

the Department of State, because of how closely linked the two proposed rules are for the

regulated public and the burdens imposed under the U.S. export control system.


       E.O. 13771 and guidance provided to the agencies on interpreting the intended scope of

the EO do not use the term “net deregulatory action,” but rather refer to deregulatory actions. As

outlined above, the Departments of State and Commerce proposed rules are closely linked and

are best viewed as a consolidated regulatory action although being implemented by two different

agencies. Also, as noted above, items may not be subject to both sets of regulations. Therefore,

the movement of a substantial number of items from the USML determined to no longer warrant

ITAR control to the CCL would result in a significant reduction of regulatory burden for

exporters and other persons involved with such items that were previously “subject to the

ITAR.”


       To appropriately control these items under the EAR that no longer warrant ITAR control,

appropriate controls on the CCL needed to be included in the Department of Commerce

proposed rule. This includes creating new ECCNs and revising certain existing ECCNs, as well

as making other changes to the EAR to appropriately control these items that would be moved

from these three USML categories to the CCL once the section 38(f) notification process is

completed and a final rule is published and becomes effective. Adding new controls and other

                                                49




    WASHAR0000988
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 418 of 554




requirements to the EAR imposes regulatory burdens on exporters and some other parties

involved with those items, but compared to the burdens these exporters and other parties faced

under the ITAR, these regulatory burdens, including financial costs, would be reduced

significantly. The EAR is a more flexible regulatory structure whereby the items can still be

controlled appropriately, but in a much more efficient way that would significantly reduce the

burdens on exporters and other parties compared to the regulatory burdens they faced when the

item were “subject to the ITAR.” Deregulatory does not mean a decontrol of these items.


       For those items in USML Categories I, II and III that would move by this rule to the

CCL, BIS would be collecting the necessary information using the form associated with OMB

Control No. 0694-0088. BIS estimates that this form takes approximately 43.8 minutes for a

manual or electronic submission. Using the State Department's estimate that 10,000 applicants

annually would move from the USML to the CCL and BIS’s estimate that 6,000 of the 10,000

applicants would require licenses under the EAR, that constitutes a burden of 4,380 hours for this

collection under the EAR. Those companies are currently using the State Department’s forms

associated with OMB Control No. 1405-0003 for which the burden estimate is 1 hour per

submission, which for 10,000 applications results in a burden of 10,000 hours. Thus subtracting

the BIS burden hours of 4,380 from the State Department burden hours of 10,000, the burden is

reduced by 5,620 hours. The other 4,000 applicants may use license exceptions under the EAR

or the “no license required” designation, so these applicants would not be required to submit

license applications under the EAR. There may also be other State Department forms that will

no longer need to be submitted and that may further reduce the burden hours for applicants.

       In addition to the reduced burden hours of 5,620 hours, there would also be direct cost

savings that would result from the 10,000 license applications no longer being required under the


                                               50




    WASHAR0000989
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 419 of 554




ITAR once these items are moved to the EAR. The Department of State charges a registration

fee to apply for a license under the ITAR. The Department of Commerce does not charge a

registration fee to apply for a license under the EAR. Therefore, in addition to the reduced

burden hours of 5,620 hours, the movement of these items from the ITAR would result in a

direct cost savings of $2,500,000 per year to the exporting public because there is no fee charged

by the Department of Commerce to apply for a license.

       For these reasons, the Department of State and Department of Commerce proposed rules

should be viewed as two integral regulatory actions that would result in an overall reduction in

regulatory burden on exporters and are therefore characterized for purposes of E.O. 13771 as

“deregulatory actions,” or as described here more accurately as “net deregulatory actions.”


       The Departments of State and Commerce for purposes of E.O. 13771 have agreed to

equally share the cost burden reductions that would result from the publication of these two

integral regulatory actions. The Department of State would receive 50% and the Department of

Commerce would receive 50% for purposes of calculating the deregulatory benefit of these two

integral regulatory actions.


Under this agreed formulation, the burden reductions will be calculated as follows:


For purposes of the Department of Commerce, the “net deregulatory actions” would result in a

cost savings of $1,250,000 per year, and a reduction in burden hours by 2,810 hours. The

reduction in burden hours by 2,810 would result in an additional cost savings of $126,281 to the

exporting public. Therefore, the total dollar cost savings would be $1,376,281 for purposes of

E.O. 13771 for the Department of Commerce.




                                                51




    WASHAR0000990
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 420 of 554




       For purposes of the Department of State, the “net deregulatory actions” would result in a

cost savings of $1,250,000 per year, and a reduction in burden hours by 2,810 hours. The

reduction in burden hours by 2,810 would result in an additional cost savings of $126,281 to the

exporting public. Therefore, the total dollar cost savings would be $1,376,281 for purposes of

E.O. 13771 for the Department of State.


       The Department of Commerce welcomes comments from the public on the analysis under

E.O. 13771 described here. Comments from companies that would no longer need to register

with the Department of State because the company only deals with items under USML Category

I, II, and/or III that would move to the CCL would be particularly helpful for the Department of

Commerce and Department of State to receive and may result in additional burden hour savings

depending on the reduction in the number of registrants. Comments are also encouraged on any

of the other collections that may be relevant for the items that would move from the USML to

the CCL. In particular, data on Department of State forms that would no longer need to be

submitted would be helpful to receive.




Paperwork Reduction Act Requirements


       Notwithstanding any other provision of law, no person may be required to respond to or

be subject to a penalty for failure to comply with a collection of information, subject to the

requirements of the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.) (PRA), unless

that collection of information displays a currently valid OMB control number.


       This proposed regulation involves              collections currently approved by OMB

under these BIS collections and control numbers: Simplified Network Application Processing

                                                 52




    WASHAR0000991
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 421 of 554




System (control number 0694-0088), which includes, among other things, license applications;

License Exceptions and Exclusions (control number 0694-0137); Import Certificates and End-

User Certificates (control number 0694-0093);        Five Year Records Retention Period (control

number 0694-0096);




       This proposed rule would affect the information collection, under control number 0694-

0088, associated with the multi-purpose application for export licenses. This collection carries a

burden estimate of 43.8 minutes for a manual or electronic submission for a burden of 31,833

hours. BIS believes that the combined effect of all rules to be published adding items removed

from the ITAR to the EAR that would increase the number of license applications to be

submitted by approximately 30,000 annually, resulting in an increase in burden hours of 21,900

(30,000 transactions at 43.8 minutes each) under this control number. For those items in USML

Categories I, II and III that would move by this rule to the CCL, the State Department estimates

that 10,000 applicants annually will move from the USML to the CCL. BIS estimates that 6,000

of the 10,000 applicants would require licenses under the EAR, resulting in a burden of 4,380

hours under this control number. Those companies are currently using the State Department’s

forms associated with OMB Control No. 1405-0003 for which the burden estimate is 1 hour per

submission, which for 10,000 applications results in a burden of 10,000 hours. Thus, subtracting

the BIS burden hours of 4,380 from the State Department burden hours of 10,000, the burden

would be reduced by 5,620 hours. (See the description above for the E.O. 13771 analysis for

additional information on the cost benefit savings and designation of the two rules as “net

deregulatory actions”.)




                                                53




    WASHAR0000992
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 422 of 554




       This proposed rule would also affect the information collection under control number

0694-0137, addressing the use of license exceptions and exclusions. Some parts and components

formerly on the USML, and “software” and “technology” for firearms and their parts and

components formerly on the USML, would become eligible for License Exception STA under

this proposed rule. Additionally, test, inspection and production equipment and “software” and

“technology” related to those firearms and “parts” may become eligible for License Exception

STA. BIS believes that the increased use of License Exception STA resulting from the

combined effect of all rules to be published adding items removed from the ITAR to the EAR

would increase the burden associated with control number 0694-0137 by about 23,858 hours

(20,450 transactions at 1 hour and 10 minutes each).


       BIS expects that this increase in burden as a result of the increased use of License

Exception STA would be more than offset by a reduction in burden hours associated with

approved collections related to the ITAR. This proposed rule addresses controls on firearms and

“parts,” production equipment and “parts” and related “software” and “technology” and

specifically non-automatic and semi-automatic firearms and their “parts” and “parts,”

“components,” “attachments,” and “accessories” that are used in both semi-automatic and fully

automatic firearms. BIS has made this determination on the basis that with few exceptions, the

ITAR allows exemptions from license requirements only for exports to Canada, and requires a

specific State Department authorization for most exports of firearms used for hunting and

recreational purposes and exports of “parts,” “components,” “attachments,” and “accessories”

that are common to military fully automatic firearms and their semi-automatic civilian

counterparts, even when destined to NATO and other close allies and also requires State

Department authorization for the exports necessary to produce “parts” and “components” for


                                                54




    WASHAR0000993
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 423 of 554




defense articles in the inventories of the United States and its NATO and other close allies.

However, under the EAR, as specified in this proposed rule, a number of low-level parts would

be eligible for export under License Exception STA and would therefore not require a license to

such destinations.


       This proposed rule would also affect the information collection under control number

0694-0096, for the five-year recordkeeping retention because of two changes this rule would

make to Part 762 of the EAR. This rule would add a new paragraph (a)(55) to specify the

following information must be kept as an EAR record: serial number, make, model, and caliber

for any firearm controlled in ECCN 0A501.a and for shotguns with barrel length less than 18

inches controlled in 0A502. This rule would also require warranty certificates for these items to

be retained for EAR recordkeeping. However, because these records are already created and

kept as part of normal business recordkeeping purposes, this expansion is not anticipated to

create any new or increased burden under the EAR.


       Even in situations in which a license would be required under the EAR, the burden would

likely be reduced compared to a license requirement under the ITAR. In particular, license

applications for exports of “technology” controlled by ECCN 0E501 would likely be less

complex and burdensome than the authorizations required to export ITAR-controlled technology,

i.e., Manufacturing License Agreements and Technical Assistance Agreements (as a result of the

differences in the scope of the ITAR’s and the EAR’s technology controls).


       This proposed rule would have a minimal effect on the information collection under

control number 0694-0093, import certificates and end-user certificates. This regulation would

require that for shipments requiring a license of firearms, “parts,” “components,” “accessories,”


                                                55




    WASHAR0000994
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 424 of 554




and “attachments” controlled under ECCN 0A501, the exporter obtain a copy of the import

certificate or permit if the importing country requires one for importing firearms. License

applications for which an import or end-user certificate is already required under § 748.12 of the

EAR would not be subject to this new requirement. BIS expects that this requirement would

result in no change in the burden under control number 0694-0093. This proposed rule also

would require that prior to departure, travelers leaving the United States and intending to

temporarily export firearms, parts, and components controlled under ECCN 0A501 under

License Exception BAG declare the firearms and parts to a CBP officer and present the firearms

and parts to the CBP officer for inspection. As the State Department also requires that persons

temporarily exporting firearms, parts and components declare the items to CBP, BIS does not

expect that the requirement in this proposed rule would result in a change in burden under

control number 0694-0093.




                                                                                                     Commented [




                                                56




    WASHAR0000995
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 425 of 554




                                                                                                  Commented




       Any comments regarding the collection of information associated with this proposed rule,

including suggestions for reducing the burden, may be sent to Jasmeet K. Seehra, Office of

Management and Budget (OMB), by e-mail to Jasmeet_K._Seehra@omb.eop.gov, or by fax to

(202) 395-7285.




Administrative Procedure Act and Regulatory Flexibility Act Requirements


                                               57




    WASHAR0000996
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 426 of 554




       The Regulatory Flexibility Act (RFA), as amended by the Small Business Regulatory

Enforcement Fairness Act of 1996 (SBREFA), 5 U.S.C. 601 et seq., generally requires an agency

to prepare a regulatory flexibility analysis of any rule subject to the notice and comment

rulemaking requirements under the Administrative Procedure Act (5 U.S.C. 553) or any other

statute, unless the agency certifies that the proposed rule would not have a significant economic

impact on a substantial number of small entities. Under section 605(b) of the RFA, however, if

the head of an agency certifies that a proposed rule would not have a significant impact on a

substantial number of small entities, the statute does not require the agency to prepare a

regulatory flexibility analysis. Pursuant to section 605(b), the Chief Counsel for Regulation,

Department of Commerce, submitted a memorandum to the Chief Counsel for Advocacy, Small

Business Administration, certifying that this proposed rule would not have a significant impact

on a substantial number of small entities.


Number of Small Entities


       The Bureau of Industry and Security (BIS) does not collect data on the size of entities

that apply for and are issued export licenses. Although BIS is unable to estimate the exact

number of small entities that would be affected by this proposed rule, it acknowledges that this

proposed rule would affect some unknown number.


Economic Impact


       This proposed rule and the companion State rule would assist in making the United States

Munitions List (22 CFR part 121) (USML) into a more “positive” list, i.e., a list that does not use

generic, catch-all controls on any “part,” “component,” “accessory,” “attachment,” or “end item”

that was in any way specifically modified for a defense article, regardless of the article’s military

                                                 58




    WASHAR0000997
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 427 of 554




or intelligence significance or non-military applications. At the same time, articles that are

determined no longer to warrant control on the USML would become controlled on the

Commerce Control List (CCL). Such items, along with certain military items that currently are

on the CCL, would be identified in specific Export Control Classification Numbers (ECCNs)

known as the “600 series” ECCNs. In addition, some items currently on the CCL would move

from existing ECCNs to the new “600 series” ECCNs. This proposed rule addresses USML

Category I, II and III articles that would be removed from the USML and added to the CCL.


       Category I of the USML, entitled “Firearms, Close Assault Weapons and Combat

Shotguns,” consists of small arms (typically up to a caliber of 0.50 inches) and related parts,

components, accessories, attachments, production equipment, software, and technology. Fully

automatic firearms would remain on the USML as would parts and components that are used

only in fully automatic firearms. However, non-automatic and semi-automatic firearms, their

parts and components and the parts and components common to them and to fully automatic

firearms would become subject to the EAR. Department of State officials have informed BIS

that license applications for such parts and components are a high percentage of the license

applications for USML articles reviewed by that department. Such parts and components are

more likely to be produced by small businesses than are complete firearms.


       Category II of the USML, entitled “Guns and Armament,” encompasses large guns

(caliber over 0.50 inches) such as howitzers, mortars, cannon and recoilless rifles along with

related parts, components, accessories, attachments, production equipment, software and

technology. Modern large guns would remain on the USML. Guns and armament manufactured

between 1890 and 1919 would be controlled on the CCL. Unless specified elsewhere on the



                                                 59




    WASHAR0000998
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 428 of 554




CCL or the USML, “parts,” “components,” “accessories,” “attachments,” production equipment,

“software” and “technology” for large guns would be controlled on the CCL.

       Category III of the USML, entitled “Ammunition/Ordnance,” encompasses ammunition

for a wide variety of firearms that may have military, law enforcement or civilian applications.

Ammunition that has only or primarily military applications would remain on the USML as

would parts, production equipment, “software” and “technology” therefor. Ammunition for

firearms that have primarily civilian and sporting application and ammunition that is used in

civilian, law enforcement and military small arms would move to the CCL. In most instances,

these firearms have a caliber of 0.50 inches or less although ammunition for manual firearms

with a caliber up to 0.72 inches is included. The proposed rule also applies to “parts,”

“components,” production equipment, and “technology” related to that ammunition.


       Changing the jurisdictional status of the articles described in this proposed rule would

reduce the burden on small entities (and other entities as well) through elimination of some

license requirements, simpler license application procedures, and reduced (or eliminated)

registration fees. In addition, small entities would be able to take advantage of de minimis

treatment under the EAR for all items that this proposed rule would transfer from the USML to

the CCL, provided those items meet the applicable de minimis threshold level. In practice, the

greatest impact of this proposed rule on small entities would likely be reduced administrative

costs and reduced delay for exports of items that are now on the USML but would become

subject to the EAR.


       Small entities (and other entities as well) that are affected by this proposed rule would

benefit from the elimination of some license requirements implemented by this proposed rule.

Six types of “parts” and “components,” identified in ECCN 0A501.y, would be designated

                                                60




    WASHAR0000999
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 429 of 554




immediately as “parts” and “components” that, even if “specially designed” for a military use or

a Category I firearm, have little or no military significance. These “parts” and “components,”

which under the ITAR require a license to nearly all destinations would, under the EAR, would

require a license to Cuba, Iran, Sudan, North Korea, Syria and the People’s Republic of China as

well as to destinations subject to United Nations arms embargoes.


       Furthermore, many exports and reexports of Category I firearms along with “parts” and

“components” that would be placed on the CCL by this proposed rule, would become eligible for

license exceptions that apply to shipments to United States government agencies, shipments

valued at $500 or less, “parts” and “components” being exported for use as replacement parts,

and temporary exports. Similarly, exports and reexports of Category II firearms “parts,”

“components,” “accessories,” and “attachments” that would be placed on the CCL by this

proposed rule would become eligible for those license exceptions, although the value limit would

be $3,000. Category III ammunition placed on the CCL by this proposed rule would also

become eligible with a value limit of $100.


       Even for exports and reexports in which a license would be required, the process would

be simpler and less costly under the EAR. When a USML Category I, II, or III article is moved

to the CCL, the number of destinations for which a license is required would remain largely

unchanged. However, the burden on the license applicant would decrease because the licensing

procedure for CCL items is simpler and more flexible than the licensing procedure for USML

defense articles.


       Under the USML licensing procedure, an applicant must include a purchase order or

contract with its application. There is no such requirement under the CCL licensing procedure.


                                               61




     WASHAR0001000
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 430 of 554




This difference gives the CCL applicant at least two advantages. First, the applicant has a way

of determining whether the U.S. Government would authorize the transaction before it enters

into potentially lengthy, complex and expensive sales presentations or contract negotiations.

Under the USML licensing procedure, the applicant would need to caveat all sales presentations

with a reference to the need for government approval and would more likely have to engage in

substantial effort and expense with the risk that the government might reject the application.

Second, a CCL license applicant need not limit its application to the quantity or value of one

purchase order or contract. It may apply for a license to cover all of its expected exports or

reexports to a particular consignee over the life of a license, reducing the total number of licenses

for which the applicant must apply.


       In addition, many applicants exporting or reexporting items that this proposed rule would

transfer from the USML to the CCL would realize cost savings through the elimination of some

or all registration fees currently assessed under the ITAR. This is particularly relevant to small-

and medium-sized companies that manufacture or export parts and components for Category I

firearms. Registration fees for manufacturers and exporters of articles on the USML start at

$2,250 per year, increase to $2,750 for organizations applying for one to ten licenses per year

and further increase to $2,750 plus $250 per license application (subject to a maximum of three

percent of total application value) for those who need to apply for more than ten licenses per

year. There are no registration or application processing fees for applications to export items

currently listed on the CCL. Once the items that are the subject to this proposed rulemaking are

removed from the USML and added to the CCL, entities currently applying for licenses from the

Department of State would find their registration fees reduced if the number of USML licenses




                                                 62




    WASHAR0001001
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 431 of 554




those entities need declines. If an entity’s entire product line is moved to the CCL, then its ITAR

registration and registration fee requirement would be eliminated.


       Finally, de minimis treatment under the EAR would become available for all items that

this proposed rule would transfer from the USML to the CCL. Items subject to the ITAR remain

subject to the ITAR when they are incorporated abroad into a foreign-made product regardless of

the percentage of U.S. content in that foreign-made product. This proposed rule would apply

that same principle to “600 series” items only if the foreign- made item is being exported to a

country that is subject to a United States arms embargo. In all other cases, foreign-made

products that incorporate items that this proposed rule would move to the CCL would be subject

to the EAR only if their total controlled U.S.-origin content exceeded 25 percent. Because

including small amounts of U.S.-origin content would not subject foreign-made products to the

EAR, foreign manufacturers would have less incentive to avoid such U.S.-origin “parts” and

“components,” a development that potentially would mean greater sales for U.S. suppliers,

including small entities.


       For items currently on the CCL that would be moved from existing ECCNs to the new

“600 series,” license exception availability would be narrowed somewhat. However, BIS

believes that the increased burden imposed by those actions would be offset substantially by the

reduction in burden attributable to the moving of items from the USML to CCL and the

compliance benefits associated with the consolidation of all WAML items subject to the EAR in

one series of ECCNs.


Conclusion




                                                63




    WASHAR0001002
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 432 of 554




       BIS is unable to determine the precise number of small entities that would be affected by

this proposed rule. Based on the facts and conclusions set forth above, BIS believes that any

burdens imposed by this proposed rule would be offset by a reduction in the number of items that

would require a license, simpler export license applications, reduced or eliminated registration

fees, and application of a de minimis threshold for foreign-made items incorporating U.S.-origin

“parts” and “components,” which would reduce the incentive for foreign buyers to design out or

avoid U.S.-origin content. For these reasons, the Chief Counsel for Regulation of the

Department of Commerce certified to the Chief Counsel for Advocacy of the Small Business

Administration that this proposed rule, if adopted in final form, would not have a significant

economic impact on a substantial number of small entities.




List of Subjects


15 CFR Parts 740 and 748


       Administrative practice and procedure, Exports, Reporting and recordkeeping

requirements.


15 CFR Part 742


       Exports, Terrorism.


15 CFR Part 743


       Administrative practice and procedure, Reporting and recordkeeping requirements.


15 CFR Part 744

                                                64




    WASHAR0001003
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 433 of 554




       Exports, Reporting and recordkeeping requirements, Terrorism.


15 CFR Parts 736 and 772


       Exports.


15 CFR Parts 746 and 774


       Exports, Reporting and recordkeeping requirements.


15 CFR Part 762


       Administrative practice and procedure, Business and industry, Confidential business

information, Exports, Reporting and recordkeeping requirements.




       For the reasons stated in the preamble, parts 736, 740, 742, 743, 744, 746, 748,      762,   Commented   :


772 and 774 of the Export Administration Regulations (15 CFR parts 730-774) are proposed to

be amended as follows:




PART 736 – [AMENDED]


       1. The authority citation for 15 CFR part 736 is revised to read as follows:


       Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22 U.S.C. 2151 note; E.O.

12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996

Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR


                                                65




    WASHAR0001004
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 434 of 554




44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004 Comp., p. 168;

Notice of May 3, 2016, 81 FR 27293 (May 5, 2016); Notice of August 15, 2017, 82 FR 39005

(August 16, 2017); Notice of November 8, 2016, 81 FR 79379 (November 10, 2016).


        2. In Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as

follows:




SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS




*****


(e) General Order No. 5


*****


(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously

determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed

in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz

ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for

purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”

ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at

the time of such determination (i.e., the item was designated EAR99), the item shall remain

designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the

CCL or to the USML, respectively.

*****


                                               66




    WASHAR0001005
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 435 of 554




PART 740 – [AMENDED]


       3. The authority citation for 15 CFR part 740 is revised to read as follows:


       Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22 U.S.C. 7201 et seq.; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 15, 2017, 82 FR 39005 (August 16, 2017).


       4. Section 740.9 is amended by:


       a. Adding             sentences at the end of paragraph (a) introductory text;


       b. Adding one sentence at the end of paragraph (b) introductory text; and


       c. Adding paragraph (b)(5) to read as follows:


§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).


* * * * *


(a) * * * This paragraph (a) does not authorize any export of a commodity controlled under

ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled under

ECCN 0A502 to, or any export of such an item that was imported into the United States from, a

country in Country Group D:5 (Supplement No. 1 of this part), or from Russia. The only

provisions of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5)

of this section (“Exhibition and demonstration”) and paragraph (a)(6) of this section

(“Inspection, test, calibration, and repair”). In addition, this paragraph (a) may not be used to


                                                 67




    WASHAR0001006
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 436 of 554




export more than 75 firearms per shipment.

                                                                                                 Commented




* * * * *


(b) * * * No provision of paragraph (b), other than (b)(3), (b)(4), or (b)(5) of this section,

may be used to export firearms controlled by ECCN 0A501.a, .b or shotguns with a barrel length

less than 18 inches controlled in ECCN 0A502.


* * * * *


(5) Exports of firearms and certain shotguns temporarily in the United States. This paragraph

(b)(5) authorizes the export of no more than 75 end item firearms per shipment controlled by

ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches controlled in ECCN

0A502 that are temporarily in the United States for a period not exceeding one year, provided

that:


         (i) The firearms were not shipped from or manufactured in a U.S. arms embargoed

country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;


         (ii) The firearms were not shipped from or manufactured in Russia; and




                                                68




        WASHAR0001007
              Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 437 of 554




          (iii) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.

destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the EAR, or to

Russia;




                                                                                                  Commented [




                                                  69




    WASHAR0001008
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 438 of 554




       Note 4 to paragraph (b)(5): In addition to complying with all applicable EAR

requirements for the export of commodities described in paragraph (b)(5), exporters and

importers should contact U.S. Customs and Border Protection (CBP) at the port of import or

  export, or at the CBP website, for the proper procedures for importing or exporting firearms

controlled ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches controlled

in ECCN 0A502 under CBP’s regulations, including what documentation may need to be filed or

presented to a CBP Port Director and any other applicable CBP requirements.


* * * * *


       5. Section 740.11 is amended by adding a sentence at the end of the introductory text to

the section to read as follows:


§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).


* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in

paragraphs (b)(2)(i) and (b)(2)(ii) of this section. Any item listed in a 0x5zz ECCN for export,

reexport, or transfer (in-country) to an E:1 country are eligible only for transactions described in

paragraphs (b)(2)(i) and (b)(2)(ii) solely for U.S. government official use of this section.


* * * * *


       Note 1 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC or AT reasons

may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,

intelligence entities, or other sensitive end-users of a government in a Country Group E:1, or

E:2 country.

                                                 70




    WASHAR0001009
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 439 of 554




* * * * *




       6. Section 740.14 is amended by revising                            the heading to

paragraph (e) and by adding paragraphs (e)(3) and (e)(4) to read as follows:


§ 740.14 Baggage (BAG).


* * * * *




                                                                                            Commented




(e) Special provisions for firearms and ammunition.


* * * * *


                                               71




    WASHAR0001010
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 440 of 554




(3) A United States citizen or a permanent resident alien leaving the United States may export

under this License Exception firearms, “parts,” “components,” “accessories,” or “attachments”

controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a, subject to the

following limitations:


        (i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.


        (ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this

paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.


        (iii) The commodities must be with the person’s baggage.


        (iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

not be exported permanently under this License Exception. All

                                                                                                     Commented


                                                exported under this License Exception must be

returned to the United States.


        (v) Travelers leaving the United States temporarily are required to declare the firearms,

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this

license exception to a Customs and Border Protection (CBP) officer prior to departure from the


                                                 72




     WASHAR0001011
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 441 of 554




United States and present such items to the CBP officer for inspection, confirming that the

authority for the export is License Exception BAG and that the exporter is compliant with its

terms.


(4) A nonresident alien leaving the United States may export or reexport under this License

Exception only such firearms controlled under ECCN 0A501 and ammunition controlled under

ECCN 0A505 as he or she brought into the United States under the provisions of Department of

Justice Regulations at 27 CFR 478.115(d).


* * * * *


         7. Section 740.16 is amended by removing “0A987” from paragraphs (b)(2)(iv) and

adding in its place “0A504”.




         8. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:


§ 740.20 License Exception Strategic Trade Authorization (STA).


* * * * *


(b) * * *


(2) * * *


         (ii) License Exception STA may not be used for:


                (A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; 0A981; 0A982;

         0A983; 0A503, 0E504, 0E982; or

                                                 73




    WASHAR0001012
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 442 of 554




               (B) Shotguns with barrel length less than 18 inches controlled in 0A502.


* * * * *




PART 742 – [AMENDED]


       9. The authority citation for part 742 is revised to read as follows:


       Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22 U.S.C. 3201 et seq.; 42

U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; Sec. 1503, Pub. L. 108–11, 117 Stat. 559;

E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993

Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR

58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783;

Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Notice of

August 15, 2017, 82 FR 39005 (August 16, 2017); Notice of November 8, 2016, 81 FR 79379

(November 10, 2016).


       10. Section 742.6 is amended by revising the first and last (6th) sentence of paragraph

(b)(1)(i) and adding a new (7th) sentence at the end of paragraph (b)(1)(i) to read as follows:


§742.6 Regional stability.


* * * * *


(b) * * *


(1) * * *


                                                 74




    WASHAR0001013
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 443 of 554




(i) Applications for exports and reexports of ECCN 0A501, 0A505, 0B501, 0B505, 0D501,

0A504, 0D505, 0E501, 0E504, and 0E505 items; 9x515 items and “600 series” items and will be

reviewed on a case-by-case basis to determine whether the transaction is contrary to the national

security or foreign policy interests of the United States, including the foreign policy interest of

promoting the observance of human rights throughout the world. *** When destined to the

People's Republic of China or a country listed in Country Group E:1 in supplement no. 1 to part

740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501, 0B505, 0D501, 0D505,

0E501, 0E504, and 0E505 or any 9x515 ECCN will be subject to a policy of denial. In addition,

applications for exports and reexports of ECCN 0A501, 0A505, 0B501, 0B505, 0D501, 0D505,

0E501, 0E504, and 0E505 items; when there is reason to believe the transaction involves

criminal organizations, rebel groups, street gangs, or other similar groups or individuals, that

may be disruptive to regional stability, including within individual countries; will be subject to a

policy of denial.


 * * * * *


       11. Section 742.7 is amended by revising paragraphs (a)(1), (a)(2), (a)(3), (a)(4) and (c)

to read as follows:


§ 742.7 Crime control and detection.


(a) * * *


(1) Crime control and detection instruments and equipment and related “technology” and

“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country

Chart column of the “License Requirements” section. A license is required to countries listed in


                                                 75




     WASHAR0001014
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 444 of 554




CC Column 1 (Supplement No. 1 to part 738 of the EAR). Items affected by this requirement

are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979

0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells

controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for

fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for

fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for

police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.


(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN 0A502

on the CCL under CC Column 2 in the Country Chart column of the “License Requirements”

section regardless of end-user to countries listed in CC Column 2 (Supplement No. 1 to part 738

of the EAR).


(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN 0A502 on

the CCL under CC Column 3 in the Country Chart column of the “License Requirements”

section only if for sale or resale to police or law enforcement entities in countries listed in CC

Column 3 (Supplement No. 1 to part 738 of the EAR).


(4) Certain crime control items require a license to all destinations, except Canada. These items

are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in each

ECCN; a column specific to these controls does not appear in the Country Chart (Supplement

No. 1 to part 738 of the EAR).


* * * * *



                                                 76




     WASHAR0001015
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 445 of 554




(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies only to

items controlled under ECCNs 0A982, 0A503 and 0E982 destined for countries not listed in CC

Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).


* * * * *


       12. Section 742.17 is amended by:


       a. Revising the first sentence of paragraph (a) and


       b. Revising paragraph (f) to read as follows:


§ 742.17 Exports of firearms to OAS member countries.


(a) License requirements. BIS maintains a licensing system for the export of firearms and related

items to all OAS member countries. * * *


  * * * * *


(f) Items/Commodities. Items requiring a license under this section are ECCNs 0A501 (except

0A501.y), 0A502, 0A504 (except 0A504.f), and 0A505 (except 0A505.d). (See Supplement No.

1 to part 774 of the EAR).


* * * * *


Section 742.19 [AMENDED]



       13. Section 742.19(a)(1) is amended by:

       a. Removing “0A986” and adding in its place “0A505.c”; and


                                                77




    WASHAR0001016
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 446 of 554




      b. Removing “0B986” and adding in its place “0B505.c”.




PART 743 – [AMENDED]


      14. The authority citation for 15 CFR part 743 is revised to read as follows:


      Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025, 3

CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223; Notice of

August 15, 2017, 82 FR 39005 (August 16, 2017).

      15. Section 743.4 is amended by:


      a. Revising paragraph (c)(1)(i) and (c)(2)(i); and

      b. Revising paragraph (h) to read as follows:



§ 743.4 Conventional arms reporting.


* * * * *


(c) * * *


(1) * * *


   (i) ECCN 0A501.a and .b.


* * * * *


(2) * * *


   (i) ECCN 0A501.a and .b.

                                              78




    WASHAR0001017
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 447 of 554




* * * * *


(h) Contacts. General information concerning the Wassenaar Arrangement and reporting

obligations thereof is available from the Office of National Security and Technology Transfer

Controls, Tel. (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (c)(2) of this section is available from

the Office of Nonproliferation and Treaty Compliance (NPTC), Tel. (202) 482-4188, Fax: (202)

482-4145.




                                                 79




    WASHAR0001018
   Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 448 of 554




                        80




WASHAR0001019
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 449 of 554




                                                                                 .             Commented




PART 744 – [AMENDED]


       16. The authority citation for 15 CFR part 744 continues to read as follows:


       Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22 U.S.C. 3201 et seq.; 42

U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43 FR 20947, 3 CFR, 1978

Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR

59099, 3 CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR 5079, 3 CFR, 1995 Comp., p. 356; E.O.

13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998

Comp., p. 208; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR

49079, 3 CFR, 2001 Comp., p. 786; Notice of August 15, 2017, 82 FR 39005 (August 16, 2017);

Notice of September 15, 2016, 81 FR 64343 (September 19, 2016); Notice of November 8, 2016,

81 FR 79379 (November 10, 2016); Notice of January 13, 2017, 82 FR 6165 (January 18, 2017).


       17. Section 744.9 is amended by removing “0A987” from paragraphs (a)(1) and (b) and

adding in its place “0A504”.




PART 746 – [AMENDED]



                                              81




    WASHAR0001020
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 450 of 554




       18. The authority citation for 15 CFR part 746 is revised to read as follows:


Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22 U.S.C. 287c; Sec 1503, Pub. L.

108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12854, 58

FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR 28205, 3 CFR, 1994 Comp., p. 899;

E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004

Comp., p 168; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;

Presidential Determination 2007-7, 72 FR 1899, 3 CFR, 2006 Comp., p. 325; Notice of May 3,

2016, 81 FR 27293 (May 5, 2016); Notice of August 16, 2017, 82 FR 39005 (August 15, 2017).



       19. Section 746.3 is amended by removing “0A986” from paragraph (b)(2) and adding in

its place “0A505.c”.



       20. Section 746.7 is amended in paragraph (a)(1) by:

       a. Adding ECCN “0A503” immediately before 0A980 in the list of ECCNs; and

       b. Removing ECCN “0A985”.




PART 748 – [AMENDED]


       21. The authority citation for 15 CFR part 748 is revised to read as follows:


       Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O. 13026, 61 FR 58767, 3

CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of

August 15, 2017, 82 FR 39005 (August 15, 2017).



                                               82




    WASHAR0001021
   Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 451 of 554




                                                          Commented




                        83




WASHAR0001022
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 452 of 554




       242. Section 748.12 is amended by:


       a. Revising the heading;


       b. Adding introductory text to the section;


       c. Revising paragraph (a) introductory text;


       d. Revising paragraph (a)(1);


       e. Redesignating note to paragraph (c)(8) as note 1 to paragraph (c)(8); and


       f. Adding paragraph (e) and note 2 to paragraph (e) to read as follows.




§ 748.12 Firearms import certificate or import permit.


License applications for certain firearms and related commodities require support documents in

accordance with this section. For destinations that are members of the Organization of American

States (OAS), an FC Import Certificate or equivalent official document is required in accordance

with paragraphs (a) through (d) of this section. For other destinations that require a firearms

import or permit, the firearms import certificate or permit is required in accordance with

paragraphs (e) through (g) of this section.




                                                84




    WASHAR0001023
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 453 of 554




(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)

applies, an FC Import Certificate is required for license applications for firearms and related

commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.


(1) Items subject to requirement. Firearms and related commodities are those commodities

controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A504

(except 0A504.f) or 0A505 (except 0A505.d).


* * * * *


(e) Requirement to obtain an import certificate or permit for other than OAS member states. If

the country to which firearms, parts, components, accessories, and attachments controlled under

ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported

requires that a government-issued certificate or permit be obtained prior to importing the

commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that

certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent

official document pursuant to paragraph (a) thorough (d) of this section and has, in fact,

complied with that requirement.

(3) License application procedure.

(i) The number or other identifying information of the import certificate or permit must be stated

on the license application.




                                                 85




    WASHAR0001024
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 454 of 554




(ii) If the country to which the commodities are being exported does not require an import

certificate or permit for firearms imports, that fact must be noted on any license application for

ECCN 0A501 or 0A505 commodities.

       Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and

Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the

requirement to obtain a certification pursuant to paragraph (a) because that statement is not

issued by a government.


                                                                                                     Commented




                                                 86




    WASHAR0001025
   Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 455 of 554




                                                          Commented [




                                                          Commented




                                                          Commented




                                                          Commented [




                                                          Commented




                        87




WASHAR0001026
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 456 of 554




                                                                                                  Commented [




*****




PART 762 – [AMENDED]


        23. The authority citation for part 762 is revised to read as follows:


        Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025, 3

CFR, 2001 Comp., p. 783; Notice of August 15, 2017, 82 FR 39005 (August 16, 2017).


        24. Section 762.2 is amended by redesignating paragraph (a)(11) and (a)(12), and adding

a new paragraph (a)(11) to read as follows:




§ 762.2 Records to be retained.



(a) Records required to be retained.

*****

(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0A501.a

and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been




                                                 88




    WASHAR0001027
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 457 of 554




exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record.


*****


        25. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:


§ 762.3 Records exempt from recordkeeping requirements.



(a) The following types of records have been determined to be exempt from the recordkeeping

requirement procedures:

*****

(5) Warranty certificate, except for a warranty certificate issued for an address located outside

the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

*****




PART 772 – [AMENDED]


        23. The authority citation for part 772 is revised to read as follows:


        Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025, 3

CFR, 2001 Comp., p. 783; Notice of August 15, 2017, 82 FR 39005 (August 16, 2017).


Section 772.1 – [Amended]




                                                  89




    WASHAR0001028
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 458 of 554




       24. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing

“0B986” and adding in its place “0B505.c”.




PART 774 - [AMENDED]


       25. The authority citation for 15 CFR part 774 is revised to read as follows:


       Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10 U.S.C. 7420; 10 U.S.C.

7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seq.; 22 U.S.C. 6004; 42 U.S.C. 2139a; 15 U.S.C.

1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 13026, 61 FR 58767, 3

CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of

August 15, 2017, 82 FR 39005 (August 16, 2017).


       26. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), revise Export Control Classification

Number (ECCN) 0A018 (which includes removing and reserving paragraph (c), including the

removal of the Note to paragraph (c), in the items paragraph in List of Items Controlled section)

to read as follows:


Supplement No. 1 to Part 774 – The Commerce Control List


* * * * *




0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).



                                                 90




    WASHAR0001029
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 459 of 554




License Requirements


   Reason for Control: NS, AT, UN


                 Control(s)                      Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1

AT applies to entire entry                    AT Column 1

UN applies to entire entry                    See § 746.1(b) for UN controls.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   LVS:    $3000 for 0A018.b


           $1500 for 0A018.c and .d


   GBS:    N/A


   CIV:    N/A




List of Items Controlled


   Related Controls: (1) See also 0A979, 0A988, and 22 CFR 121.1 Categories I(a), III(b-d),


and X(a). (2) See ECCN 0A617.y.1 and .y.2 for items formerly controlled by ECCN 0A018.a.

(3) See ECCN 1A613.c for military helmets providing less than NIJ Type IV protection and

ECCN 1A613.y.1 for conventional military steel helmets that, immediately prior to July 1, 2014

                                               91




    WASHAR0001030
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 460 of 554




were classified under 0A018.d and 0A988. (4) See 22 CFR 121.1 Category X(a)(5) and (a)(6)

for controls on other military helmets.


   Related Definitions: N/A


   Items:


a. [RESERVED]


b. “Specially designed” components and parts for ammunition, except cartridge cases, powder

bags, bullets, jackets, cores, shells, projectiles, boosters, fuses and components, primers, and

other detonating devices and ammunition belting and linking machines (all of which are “subject

to the ITAR.” (See 22 CFR parts 120 through 130);


   Note to 0A018.b: 0A018.b does not apply to “components” “specially designed” for blank

or dummy ammunition as follows:


   a. Ammunition crimped without a projectile (blank star);


   b. Dummy ammunition with a pierced powder chamber;


   c. Other blank and dummy ammunition, not incorporating components designed for live

ammunition.


c. [RESERVED]


d. [RESERVED]




                                              92




    WASHAR0001031
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 461 of 554




       27. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between entries for Export

Control Classification Numbers (ECCNs) 0A018 and 0A521, entries for ECCNs 0A501, 0A502,

0A503, 0A504 and 0A505 to read as follows:




0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).




License Requirements


       Reason for Control: NS, RS, FC, UN, AT


                 Control(s)                      Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except 0A501.y     NS Column 1

RS applies to entire entry except 0A501.y     RS Column 1

FC applies to entire entry except 0A501.y     FC Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500 for 0A501.c, .d, and .x.


                                               93




    WASHAR0001032
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 462 of 554




                $500 for 0A501.c, .d, .e, and .x if the ultimate destination is Canada.


       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.




List of Items Controlled


       Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of

       50 rounds or greater, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns and

       their “parts” and “components” that are subject to the EAR. (3) See ECCN 0A504 and

       USML Category XII for controls on optical sighting devices.


       Related Definitions: N/A

       Items:


a.     Non-automatic and semi-automatic firearms of caliber less than or equal to .50 inches

(12.7 mm).


b.     Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).


                                                 94




     WASHAR0001033
               Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 463 of 554




c.      The following types of “parts” and “components” if “specially designed” for a

commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in

USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),

bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,

disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”


d.      Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.


e.      Receivers (frames) and complete breech mechanisms, including castings, forgings or

stampings thereof, “specially designed” for a commodity by controlled by paragraph .a or .b of

this entry.


f. through w. [Reserved]


x.      “Parts” and “components” that are “specially designed” for a commodity classified under

paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.


y.      Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

I and not elsewhere specified in the USML or CCL.


        y.1.    Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”




                                                 95




     WASHAR0001034
              Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 464 of 554




       y.2.    Scope mounts or accessory rails;


       y.3.    Iron sights;


       y.4.    Sling swivels;


       y.5.    Butt plates or recoil pads; and


       y.6.    Bayonets.


       Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN

0A501 include those “parts” and “components” that are common to firearms described in

ECCN 0A501 and to those firearms “subject to the ITAR.”


       Note 1 to 0A501: Antique firearms (i.e., those manufactured before 1890) and

reproductions thereof, muzzle loading black powder firearms except those designs based on

centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.




0A502 Shotguns; complete trigger mechanisms; magazines and magazine extension tubes;

complete breech mechanisms; except equipment used exclusively to treat or tranquilize

animals, and except arms designed solely for signal, flare, or saluting use.




License Requirements


       Reason for Control: RS, CC, FC, UN, AT, NS

                                                 96




    WASHAR0001035
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 465 of 554




Control(s)                                   Country Chart (See Supp. No. 1 to part 738)


NS applies to shotguns with a barrel         NS Column 1

length less than 18 inches (45.72 cm)

RS applies to shotguns with a barrel         RS Column 1

length less than 18 inches (45.72 cm)

FC applies to entire entry                   FC Column 1

CC applies to shotguns with a barrel         CC Column 1

length less than 24 in. (60.96 cm) and

shotgun “components” controlled by this

entry regardless of end user

CC applies to shotguns with a barrel         CC Column 2

length greater than or equal to 24 in.

(60.96 cm), regardless of end user

CC applies to shotguns with a barrel         CC Column 3

length greater than or equal to 24 in.

(60.96 cm) if for sale or resale to police

or law enforcement

UN applies to entire entry                   See § 746.1(b) for UN controls

AT applies to shotguns with a barrel         AT Column 1

length less than 18 inches (45.72 cm)




List Based License Exceptions (See Part 740 for a description of all license exceptions)

                                                 97




     WASHAR0001036
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 466 of 554




       LVS:    N/A

       GBS: N/A

       CIV:    N/A




List of Items Controlled

       Related Controls: This entry does not control combat shotguns and fully automatic

       shotguns. Those shotguns are “subject to the ITAR.”

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.



0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and

“specially designed” “parts” and “components” of those projectiles; and devices to

administer electric shock, for example, stun guns, shock batons, shock shields, electric

cattle prods, immobilization guns and projectiles; except equipment used exclusively to

treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.



License Requirements

       Reason for Control: CC, UN

Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

CC applies to entire entry                   A license is required for ALL destinations, except

                                             Canada, regardless of end use. Accordingly, a

                                             column specific to this control does not appear on


                                              98




    WASHAR0001037
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 467 of 554




                                             the Commerce Country Chart. (See part 742 of the

                                             EAR for additional information).

UN applies to entire entry                   See § 746.1(b) for UN controls




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS:   N/A

       GBS: N/A

       CIV:   N/A




List of Items Controlled

       Related Controls: Law enforcement restraint devices that administer an electric shock are

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

enforce restrictions on movement for law enforcement or penal reasons are controlled under

ECCN 3A981.

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.



0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).



License Requirements

       Reason for Control: FC, RS, CC, UN


                                              99




    WASHAR0001038
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 468 of 554




Control(s)                                            Country Chart (See Supp. No. 1 to part 738)

RS applies to paragraph .i                            RS Column 1

FC applies to paragraphs .a, .b, .c, d, .e, .g and .i of FC Column 1

this entry

CC applies to entire entry                            CC Column 1

UN applies to entire entry                            See §746.1(b) for UN controls



List Based License Exceptions (See Part 740 for a description of all license exceptions)

       LVS: N/A

       GBS: N/A

       CIV: N/A



List of Items Controlled

       Related Controls: (1) See USML Category XII(c) for sighting devices using second

generation image intensifier tubes having luminous sensitivity greater than 350 µA/lm, or third

generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML

Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 imposes a license requirement on certain commodities described in 0A504 if being

exported, reexported, or transferred (in-country) for use by a military end-user or for

incorporation into an item controlled by ECCN 0A919.

       Related Definitions: N/A

       Items:

a.     Telescopic sights.

                                                100




     WASHAR0001039
                Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 469 of 554




b.       Holographic sights.

c.       Reflex or “red dot” sights.

d.       Reticle sights.

e.       Other sighting devices that contain optical elements.

f.       Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.



         Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.



g.       Lenses, other optical elements and adjustment mechanisms for articles in paragraphs a, b,

c, d, e or i.

h.       [Reserved]

i.       Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR

TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”



         Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” is

what is used to determine whether the riflescope is “specially designed.”




0A505 Ammunition as follows (see List of Items Controlled).



                                                101




     WASHAR0001040
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 470 of 554




License Requirements

       Reason for Control: NS, RS, CC, FC, UN, AT

Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to 0A505.a and .x                  NS Column 1

RS applies to 0A505.a and .x                  RS Column 1

CC applies to 0A505.b                         CC Column 1

FC applies to entire entry except 0A505.d     FC Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to 0A505.a, .d and .x              AT Column 1

AT applies to 0A505.c                         A license is required for items controlled by

                                              paragraph .c of this entry to North Korea for anti-

                                              terrorism reasons. The Commerce Country Chart

                                              is not designed to determine AT licensing

                                              requirements for this entry. See §742.19 of the

                                              EAR for additional information.



List Based License Exceptions (See Part 740 for a description of all license exceptions)

       LVS: $100 for items in 0A505.x

       GBS: N/A

       CIV: N/A



Special conditions for STA

                                              102




    WASHAR0001041
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 471 of 554




       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A505.



List of Items Controlled

       Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,

artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types

such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,

ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and

ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and

lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

       Related Definitions: N/A

       Items:

a.     Ammunition for firearms controlled by ECCN 0A501 and not enumerated in paragraph

.b, .c or .d of this entry or in USML Category III.



b.     Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.


c.     Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.



       Note 1 to 0A505.c: Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.




                                                103




     WASHAR0001042
              Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 472 of 554




d.     Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category III.



e. through w. [Reserved]



x.     “Parts” and “components” that are “specially designed” for a commodity subject to

control in this ECCN or a defense article in USML Category III and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.



       Note 2 to 0A505.x: The controls on “parts” and “components” in this entry include

Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.



       Note 3 to 0A505.x: The controls on “parts” and “components” in this entry include

those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.




       28. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between entries for Export

Control Classification Numbers (ECCNs) 0A521 and 0A604, an entry for ECCN 0A602 to read

as follows:




                                                104




     WASHAR0001043
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 473 of 554




0A602 Guns and Armament as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1

RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $500

       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.



                                              105




    WASHAR0001044
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 474 of 554




List of Items Controlled


       Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,

mortars and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made

“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.


       Related Definitions: N/A

       Items:


a.     Guns and armament manufactured between 1890 and 1919.


b.     Military flame throwers with an effective range less than 20 meters.


c. through w. [Reserved]


x.      “Parts,” and “components,” that are “specially designed” for a commodity subject to

control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.


       Note 1 to 0A602: “Parts,” “components,” “accessories” and “attachments” specified

in USML subcategory II(j) are subject to the controls of that paragraph.


       Note 2 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants designated EAR99.




                                              106




     WASHAR0001045
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 475 of 554




ECCN 0A918 – [Removed]


       29. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0A918.




ECCN 0A984 – [Removed]


       30. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0A984.




ECCN 0A985 – [Removed]


       31. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0A985.




ECCN 0A986 – [Removed]


       32. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0A986.


                                             107




    WASHAR0001046
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 476 of 554




ECCN 0A987 – [Removed]


       33. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove ECCN 0A987.




       34. In Supplement No. 1 to part 774( the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between the header that

reads: “B. ‘Test’, ‘Inspection’ and ‘Production Equipment’ and the entry for Export Control

Classification Number (ECCN) 0B521, entries for ECCNs 0B501 and 0B505 to read as follows:




0B501 Test, inspection, and production “equipment” and related commodities for the

“development” or “production” of commodities enumerated or otherwise described in in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


                 Control(s)                      Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except equipment NS Column 1




                                              108




    WASHAR0001047
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 477 of 554




for ECCN 0A501.y

RS applies to entire entry except equipment
                                              RS Column 1
for ECCN 0A501.y

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $3000

       GBS: N/A

       CIV: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.




List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items:


                                              109




    WASHAR0001048
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 478 of 554




a.     Small arms chambering machines.


b.     Small arms deep hole drilling machines and drills therefor.


c.     Small arms rifling machines.


d.     Small arms spill boring machines.


e.     Dies, fixtures, and other tooling “specially designed” for the “production” of the items

controlled in 0A501.a through .x. or USML Category I.




0B505 Test, inspection, and production “equipment” and related commodities “specially

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).



License Requirements

       Reason for Control: NS, RS, UN, AT

                 Control(s)                      Country Chart (See Supp. No. 1 to part 738)

NS applies to paragraphs .a and .x            NS Column 1

RS applies to paragraphs .a and .x            RS Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to paragraphs .a, .d and .x        AT Column 1

AT applies to paragraph .c                    A license is required for export or reexport of


                                               110




     WASHAR0001049
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 479 of 554




                                              these items to North Korea for anti-terrorism

                                              reasons.



List Based License Exceptions (See Part 740 for a description of all license exceptions)

       LVS: $3000

       GBS: N/A

       CIV: N/A



Special conditions for STA

       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0B505.



List of Items Controlled

       Related Controls: N/A

       Related Definitions: N/A

       Items:

a.     Tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test

equipment, not enumerated in USML Category III that are “specially designed” for the

“production” of commodities controlled by ECCN 0A505.a or .x or USML Category III.



b.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.



c.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.


                                              111




     WASHAR0001050
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 480 of 554




d.     Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.



e. through .w [Reserved]



x.     “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.




       35. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between entries for Export Control

Classification Numbers (ECCNs) 0B521 and 0B604, an entry for ECCN 0B602 to read as

follows:




0B602 Test, inspection, and production “equipment” and related commodities “specially

designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT




                                                112




     WASHAR0001051
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 481 of 554




Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                  NS Column 1

RS applies to entire entry                  RS Column 1

UN applies to entire entry                  See § 746.1 for UN controls

AT applies to entire entry                  AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       LVS: $3000

       GBS: N/A

       CIV: N/A


Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.


List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items:


a.     The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category II:



                                             113




     WASHAR0001052
               Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 482 of 554




       a.1.     Gun barrel rifling and broaching machines and tools therefor;


       a.2.     Gun barrel rifling machines;


       a.3.     Gun barrel trepanning machines;


       a.4.     Gun boring and turning machines;


       a.5.     Gun honing machines of 6 feet (183 cm) stroke or more;


       a.6.     Gun jump screw lathes;


       a.7.     Gun rifling machines; and


       a. 8.    Gun straightening presses.


b.     Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.


c.     Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category II.


d.     Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.




ECCN 0B986 – [Removed]




                                               114




     WASHAR0001053
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 483 of 554




       36. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0B986.




       37. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between the entries for

Export Control Classification Numbers (ECCNs) 0D001 and 0D521, entries for ECCNs 0D501

and 0D505 to read as follows:




0D501 “Software” “specially designed” for the “development,” “production,” operation or

maintenance of commodities controlled by 0A501 or 0B501.




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                   Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry except “software” NS Column 1

for commodities in ECCN 0A501.y or

equipment in ECCN 0B501 for commodities

in ECCN 0A501.y



                                              115




    WASHAR0001054
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 484 of 554




RS applies to entire entry except “software” RS Column 1

for commodities in ECCN 0A501.y or

equipment in ECCN 0B501 for commodities

in ECCN 0A501.y

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A


Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.




List of Items Controlled


       Related Controls: “Software” required for and directly related to articles enumerated in

USML Category I is “subject to the ITAR” (See 22 CFR 121.1, Category I).


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.


                                              116




    WASHAR0001055
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 485 of 554




0D505 “Software” “specially designed” for the “development,” “production,” operation or

maintenance of commodities controlled by 0A505 or 0B505.




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to “software” for commodities in NS Column 1

ECCN 0A505.a and .x and equipment in

ECCN 0B505.a .and .x

RS applies to “software” for commodities in RS Column 1

ECCN 0A505.a and .x and equipment in

ECCN 0B505.a and .x

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to “software” for commodities in

ECCN 0A505.a, .d or .x and equipment in       AT Column 1

ECCN 0B505.a, .d or .x




List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                              117




    WASHAR0001056
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 486 of 554




       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D505.




List of Items Controlled


       Related Controls: “Software” required for and directly related to articles enumerated in

USML Category III is “subject to the ITAR” (See 22 CFR § 121.1, Category III).


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




       38. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between the entries for

Export Control Classification Numbers (ECCNs) 0D521 and 0D604, an entry for ECCN 0D602

to read as follows:




                                              118




    WASHAR0001057
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 487 of 554




0D602 “Software” “specially designed” for the “development,” “production,” operation or

maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1

RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA:    Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.

                                              119




    WASHAR0001058
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 488 of 554




List of Items Controlled


       Related Controls: (1) “Software” required for and directly related to articles enumerated

in USML Category II is controlled under USML Category II(k). (2) See ECCN 0A919 for

foreign-made “military commodities” that incorporate more than a de minimis amount of U.S.-

origin “600 series” items.


       Related Definitions: N/A


       Items: “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.




       39. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between the entries for

Export Control Classification Numbers (ECCNs) 0E018 and 0E521, entries for ECCNs 0E501,

0E502, 0E504, and 0E505 to read as follows:




0E501 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0B501 as follows (see List of Items Controlled).




                                              120




    WASHAR0001059
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 489 of 554




License Requirements


       Reason for Control: NS, RS, UN, AT


                  Control(s)                     Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1

RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0E501.




List of Items Controlled




                                              121




    WASHAR0001060
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 490 of 554




       Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”


       Related Definitions: N/A


       Items:


a.     “Technology” “required” for the “development,” or “production” of commodities

controlled by ECCN 0A501 (other than 0A501.y) or 0B501.


b.     “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.




0E502 “Technology” “required” for the “development” or “production,” of commodities

controlled by 0A502.




License Requirements


       Reason for Control: CC, UN


                   Controls                      Country Chart (See Supp. No. 1 part 738)

CC applies to entire entry                       CC Column 1

UN applies to entire entry                       See § 746.1(b) for UN controls




                                              122




     WASHAR0001061
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 491 of 554




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:    N/A

       TSR:    N/A




List of Items Controlled


       Related Controls: N/A

       Related Definitions: N/A

       Items: The list of items controlled is contained in the ECCN heading.




0E504 ‘‘Technology’’ ‘‘required’’ for the ‘‘development,’’ or ‘‘production’’ of

commodities controlled by 0A504 that incorporate a focal plane array or image


intensifier tube.




License Requirements


       Reason for Control: RS, UN, AT


Controls                                         Country Chart (See Supp. No. 1 part 738)


RS applies to entire entry                       RS Column 1




                                              123




    WASHAR0001062
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 492 of 554




UN applies to entire entry                         See § 746.1(b) for UN controls



AT applies to entire entry                         AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


         CIV:   N/A

         TSR:   N/A




List of Items Controlled


         Related Controls: N/A

         Related Definitions: N/A

         Items: The list of items controlled is contained in the ECCN heading.




0E505 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul or refurbishing of commodities controlled by

0A505.




License Requirements


                                                124




    WASHAR0001063
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 493 of 554




       Reason for Control: NS, RS, UN, CC, AT


Control(s)                                       Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for                   NS Column 1

“development,” “production,” operation,

installation, maintenance, repair, overhaul or

refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

0B505; and for “software” for that equipment

and those commodities in 0D505

RS applies to entire entry except                RS Column 1

“technology” for “development,”

“production,” operation, installation,

maintenance, repair, overhaul or refurbishing

commodities in 0A505.a and .x; for

equipment for those commodities in 0B505

and for “software” for those commodities

and that equipment in 0D505

UN applies to entire entry                       See § 746.1 for UN controls

CC applies to “technology” for the               CC Column 1

“development” or “production” of

commodities in 0A505.b

AT applies to “technology” for                   AT Column 1



                                                 125




    WASHAR0001064
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 494 of 554




“development,” “production,” operation,

installation, maintenance, repair, overhaul or

refurbishing commodities in 0A505.a, .d and

.x




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in 0E505.




List of Items Controlled


       Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR” (See 22 CFR § 121.1, Category III).


       Related Definitions: N/A

       Items: The list of items controlled is contained in this ECCN heading.




                                                 126




     WASHAR0001065
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 495 of 554




       40. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), add, between the entries for

Export Control Classification Numbers (ECCNs) 0E521 and 0E606 an entry for ECCN 0E602:




0E602 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul or refurbishing of commodities controlled by

0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).




License Requirements


       Reason for Control: NS, RS, UN, AT


Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 1

RS applies to entire entry                    RS Column 1

UN applies to entire entry                    See § 746.1 for UN controls

AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                              127




    WASHAR0001066
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 496 of 554




       CIV: N/A

       TSR: N/A




Special conditions for STA


       STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.




List of Items Controlled


       Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”


       Related Definitions: N/A


       Items: “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.




ECCN 0E918 – [REMOVED]


       41. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0E918.

                                             128




    WASHAR0001067
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 497 of 554




       42. In Supplement No. 1 to Part 774, the Commerce Control List, Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), revise Export Control Classification

Number (ECCN) 0E982 (which includes removing “0A985” from the heading and the

“Control(s)” paragraph and adding in its place “0A503”) to read as follows.




0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.




License Requirements


       Reason for Control: CC


Control(s)


CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for

ALL destinations, except Canada, regardless of end-use. Accordingly, a column specific to this

control does not appear on the Commerce Country Chart.             (See part 742 of the EAR for

additional information.)




List Based License Exceptions (See Part 740 for a description of all license exceptions)


       CIV:    N/A


                                                129




    WASHAR0001068
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 498 of 554




       TSR:     N/A




List of Items Controlled


       Related Controls: N/A


       Related Definitions: N/A


       Items:


The list of items controlled is contained in the ECCN heading.




ECCN 0E984 – [REMOVED]


       43. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0E984.




ECCN 0E987 – [REMOVED]


       44. In Supplement No. 1 to part 774 (the Commerce Control List), Category 0 – Nuclear

Materials, Facilities & Equipment (and Miscellaneous Items), remove Export Control

Classification Number (ECCN) 0E987.




                                              130




    WASHAR0001069
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 499 of 554




       45. In Supplement No. 1 to part 774 (the Commerce Control List), Category 1 – Special

Materials and Related Equipment, Chemicals, “Microorganisms” and “Toxins,” revise Export

Control Classification Number (ECCN) 1A984 (which includes revising the heading) to read as

follows:




1A984 Chemical agents, including tear gas formulation containing 1 percent or less of

orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),

except in individual containers with a net weight of 20 grams or less; liquid pepper except

when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;

smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other

pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only

chemical irritants) having dual military and commercial use, and “parts” and

“components” “specially designed” therefor, n.e.s.




License Requirements


   Reason for Control: CC



Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

CC applies to entire entry                    CC Column 1



List Based License Exceptions (See Part 740 for a description of all license exceptions)




                                              131




    WASHAR0001070
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 500 of 554




   LVS:     N/A
   GBS: N/A
   CIV:     N/A


List of Items Controlled


   Related Controls: N/A
   Related Definitions: N/A
   Items:


The list of items controlled is contained in the ECCN heading.




       46. In Supplement No. 1 to part 774 (the Commerce Control List), Category 2 –

Materials Processing, revise Export Control Classification Number (ECCN) 2B004 (which

includes removing “2B018” from the related controls paragraph and adding in its place “0B501,

0B602, 0B606”) to read as follows:




2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.




License Requirements


   Reason for Control: NS, MT NP, AT

                                              132




    WASHAR0001071
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 501 of 554




Control(s)                                    Country Chart (See Supp. No. 1 to part 738)

NS applies to entire entry                    NS Column 2

MT applies to entire entry                    MT Column 1

NP applies to entire entry, except 2B004.b.3 NP Column 1


and presses with maximum working


pressures below 69 MPa


AT applies to entire entry                    AT Column 1




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   LVS:      N/A


   GBS: N/A


   CIV:      N/A




List of Items Controlled


   Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.


(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for

technology for items controlled under this entry. (3) For “specially designed” dies, molds and

tooling, see ECCNs 1B003, 0B501, 0B602, 0B606, 9B004, and 9B009. (4) For additional




                                              133




    WASHAR0001072
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 502 of 554




controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104 and 2B204. (5) Also see

ECCNs 2B117 and 2B999.a.


   Related Definitions: N/A


   Items:


a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and




b. Having any of the following:




   b.1. A maximum working pressure exceeding 207 MPa;




   b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or




   b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.




   Technical Note: The inside chamber dimension is that of the chamber in which both the

working temperature and the working pressure are achieved and does not include fixtures. That

dimension will be the smaller of either the inside diameter of the pressure chamber or the inside

                                              134




    WASHAR0001073
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 503 of 554




diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.




       47. In Supplement No. 1 to part 774 (the Commerce Control List), Category 2 –

Materials Processing, revise Export Control Classification Number (ECCN) 2B018 to read as

follows:




2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by

paragraphs .a through .d, .m and .s of this entry are controlled in ECCN 0B606. Commodities

formerly controlled by paragraphs .e through .l of this entry are controlled by ECCN 0B602.

Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by

ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in

ECCN 0B501 if they are “specially designed” for the “production” of the items controlled in

ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of

the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category II.




       48. In Supplement No. 1 to part 774 (the Commerce Control List), Category 2 –

Materials Processing, revise Export Control Classification Number (ECCN) 2D018 to read as

follows:

                                              135




     WASHAR0001074
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 504 of 554




2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.


No software is currently controlled under this entry. See ECCNs 0D501, 0D602 and 0D606 for

software formerly controlled under this entry.




       49. In Supplement No. 1 to part 774 (the Commerce Control List), Category 2 –

Materials Processing, revise Export Control Classification Number (ECCN) 2E001 (which

includes removing “2B018” and the comma that follows it from the Control(s) table) to read as

follows:




2E001 “Technology” according to the General Technology Note for the “development” of

equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B

(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).




License Requirements


   Reason for Control: NS, MT, NP, CB, AT


Control(s)                                       Country Chart (See Supp. No. 1 to part 738)


                                                 136




    WASHAR0001075
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 505 of 554




NS applies to “technology” for items       NS Column 1


controlled by 2A001, 2B001 to 2B009,


2D001 or 2D002


MT applies to “technology” for             MT Column 1


items controlled by 2B004, 2B009, 2B104,

2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons


NP applies to “technology” for items       NP Column 1


controlled by 2A225, 2A226, 2B001,


2B004, 2B006, 2B007, 2B009, 2B104,

2B109, 2B116, 2B201, 2B204, 2B206,

2B207, 2B209, 2B225 to 2B233, 2D001,


2D002, 2D101, 2D201 or 2D202 for NP

reasons


NP applies to “technology” for items


controlled by 2A290, 2A291, or 2D290 for   NP Column 2

NP reasons


CB applies to “technology” for equipment CB Column 2



                                           137




    WASHAR0001076
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 506 of 554




controlled by 2B350 to 2B352, valves


controlled      by     2A226     having    the

characteristics      of those controlled by

2B350.g, and software controlled by 2D351


AT applies to entire entry                       AT Column 1




Reporting Requirements


   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

   Validated End-User authorizations.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   CIV:      N/A


   TSR:      Yes, except N/A for MT




Special Conditions for STA


   STA:           License Exception STA may not be used to ship or transmit “technology”

             according to the General Technology Note for the “development” of “software”

             specified in the License Exception STA paragraph in the License Exception section of

             ECCN 2D001 or for the “development” of equipment as follows: ECCN 2B001 entire


                                                 138




    WASHAR0001077
            Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 507 of 554




            entry; or “Numerically controlled” or manual machine tools as specified in 2B003 to

            any of the destinations listed in Country Group A:6 (See Supplement No.1 to part 740

            of the EAR).




List of Items Controlled


   Related Controls: See also 2E101, 2E201, and 2E301


   Related Definitions: N/A


   Items:


The list of items controlled is contained in the ECCN heading.


   Note: ECCN 2E001 includes “technology” for the integration of probe systems into

coordinate measurement machines specified by 2B006.a.




       50. In Supplement No. 1 to part 774 (the Commerce Control List), Category 2 –

Materials Processing, revise Export Control Classification Number (ECCN) 2E002 (which

includes removing “2B018” and the comma that follows it from the Control(s) table) to read as

follows:




                                              139




    WASHAR0001078
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 508 of 554




2E002 “Technology” according to the General Technology Note for the “production” of

equipment controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).




License Requirements


   Reason for Control: NS, MT, NP, CB, AT


Control(s)                                  Country Chart (See Supp. No. 1 to part 738)

NS applies to “technology” for equipment    NS Column 1


controlled by 2A001, 2B001 to 2B009


MT applies to “technology” for equipment MT Column 1

controlled by 2B004, 2B009, 2B104, 2B105,

2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons


NP applies to “technology” for equipment    NP Column 1


controlled by 2A225, 2A226, 2B001, 2B004,


2B006, 2B007, 2B009, 2B104, 2B109,


2B116, 2B201, 2B204, 2B206, 2B207,


2B209, 2B225 to 2B233 for NP reasons




                                            140




    WASHAR0001079
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 509 of 554




NP applies to “technology” for equipment      NP Column 2


controlled by 2A290 or 2A291 for NP


reasons


CB applies to “technology” for equipment      CB Column 2


Controlled by 2B350 to 2B352 and for


valves controlled by 2A226 having the


characteristics of those controlled by


2B350.g


AT applies to entire entry                    AT Column 1




Reporting Requirements


   See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

   Validated End-User authorizations.




List Based License Exceptions (See Part 740 for a description of all license exceptions)


   CIV:    N/A


   TSR:    Yes, except N/A for MT




                                              141




    WASHAR0001080
              Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 510 of 554




Special Conditions for STA


   STA:       License Exception STA may not be used to ship or transmit “technology” according

              to the General Technology Note for the “production” of equipment as follows: ECCN

              2B001 entire entry; or “Numerically controlled” or manual machine tools as specified

              in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

              No.1 to part 740 of the EAR).




List of Items Controlled


   Related Controls: N/A


   Related Definitions: N/A


   Items:


The list of items controlled is contained in the ECCN heading.




       51. In Supplement No. 1 to part 774 (the Commerce Control List), Category 7—

Navigation and Avionics, revise Export Control Classification Number (ECCN) 7A611 (which

includes revising Related Controls paragraph (2) in the List of Items Controlled section) to read

as follows:




7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of


                                                142




    WASHAR0001080-A
             Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 511 of 554




Items Controlled).




License Requirements


   Reason for Control: NS, MT, RS, AT, UN



Control(s)                                 Country Chart (See Supp. No. 1 to part 738).

NS applies to        entire entry except NS Column 1

7A611.y


MT applies to commodities in 7A611.a MT Column 1

that meet or exceed the parameters in

7A103.b or .c


RS applies to entire entry except 7A611.y RS Column 1


AT applies to entire entry                 AT Column 1


UN applies to entire entry except See § 746.1(b) for UN controls

7A611.y




List Based License Exceptions (See Part 740 for a description of all license exceptions)
   LVS: $1500
   GBS: N/A
   CIV: N/A


Special Conditions for STA

                                              143




    WASHAR0001080-B
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 512 of 554




   STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.


List of Items Controlled


       Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that

are enumerated in USML Category XII, and technical data (including software) directly related

thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,

6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,

and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure

equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.


       Related Definitions: N/A


       Items:


a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.


b. to w. [RESERVED]


x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,

angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:


1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;


                                              144




    WASHAR0001080-C
           Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 513 of 554




2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102 or 7A103; or


3. Elsewhere specified in ECCN 7A611.y or 3A611.y.


y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not

elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

“accessories,” and “attachments” “specially designed” therefor:


       y.1 [RESERVED]




DATED:




Richard E. Ashooh


Assistant Secretary


for Export Administration




                                              145




    WASHAR0001080-D
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 514 of 554




WASHAR0001083
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 515 of 554




WASHAR0001084
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 516 of 554




WASHAR0001085
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 517 of 554




WASHAR0001086
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 518 of 554




WASHAR0001087
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 519 of 554




WASHAR0001088
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 520 of 554




WASHAR0001089
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 521 of 554




WASHAR0001090
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 522 of 554




WASHAR0001091
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 523 of 554




WASHAR0001092
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 524 of 554




WASHAR0001093
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 525 of 554




WASHAR0001094
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 526 of 554




WASHAR0001095
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 527 of 554




WASHAR0001096
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 528 of 554




WASHAR0001097
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 529 of 554




WASHAR0001098
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 530 of 554




WASHAR0001099
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 531 of 554




WASHAR0001100
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 532 of 554




WASHAR0001101
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 533 of 554




WASHAR0001102
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 534 of 554




WASHAR0001103
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 535 of 554




WASHAR0001104
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 536 of 554




WASHAR0001105
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 537 of 554




WASHAR0001106
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 538 of 554




WASHAR0001107
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 539 of 554




WASHAR0001108
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 540 of 554




WASHAR0001109
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 541 of 554




WASHAR0001110
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 542 of 554




WASHAR0001111
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 543 of 554




WASHAR0001112
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 544 of 554




WASHAR0001113
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 545 of 554




WASHAR0001114
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 546 of 554




WASHAR0001115
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 547 of 554




WASHAR0001116
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 548 of 554




WASHAR0001117
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 549 of 554




WASHAR0001118
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 550 of 554




WASHAR0001119
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 551 of 554




WASHAR0001120
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 552 of 554




WASHAR0001121
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 553 of 554




WASHAR0001122
      Case 2:20-cv-00111-RAJ Document 107-2 Filed 09/23/20 Page 554 of 554




WASHAR0001123
